Exhibit 10.1
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
by and among
AIRCASTLE LIMITED,
as Borrower,
CITIBANK, N.A.,


GOLDMAN SACHS BANK USA,


JPMORGAN CHASE BANK, N.A.,


ROYAL BANK OF CANADA,


as Joint Lead Arrangers and Joint Bookrunners,
GOLDMAN SACHS BANK USA,


JPMORGAN CHASE BANK, N.A.,


ROYAL BANK OF CANADA,


as Syndication Agents,


the other Lenders party hereto from time to time,
and
CITIBANK, N.A.,
as Agent,
Dated as of December 19, 2012,
As amended and restated as of August 2, 2013
As further amended and restated as of March 31, 2014
As further amended and restated as of March 28, 2016



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
Page
 
 
 
ARTICLE I
 
 
 
DEFINITIONS AND TERMS
 
 
 
1.1
Definitions.
2


1.2
Rules of Interpretation.
39


1.3
Effect of Restatement.
40


 
 
 
ARTICLE II
 
 
 
THE REVOLVING CREDIT FACILITY
2.1
Revolving Loans.
41


2.2
Payment of Interest.
42


2.3
Payment of Principal.
43


2.4
Manner of Payment.
44


2.5
Notes.
45


2.6
Pro Rata Payments.
45


2.7
Reductions; Increases.
45


2.8
Conversions and Elections of Subsequent Interest Periods.
46


2.9
Increase and Decrease in Amounts.
47


2.10
Fees.
47


2.11
Deficiency Advances.
47


2.12
Use of Proceeds.
47


2.13
Defaulting Lenders.
48


 
 
 
ARTICLE III
 
 
 
[RESERVED]
 
 
 
ARTICLE IV
 
 
 
[RESERVED]
 
 
 
ARTICLE V
 
 
 
CHANGE IN CIRCUMSTANCES
 
 
 
5.1
Requirements of Law.
49


5.2
Limitation on Types of Loans.
51


5.3
Illegality.
51


5.4
Treatment of Affected Loans.
51


5.5
Compensation.
52


5.6
Taxes.
52










--------------------------------------------------------------------------------





ARTICLE VI
 
 
 
CONDITIONS TO MAKING LOANS
 
 
 
6.1
Conditions of A&R Closing Date.
55


6.2
Conditions of Revolving Loans.
57


 
 
 
ARTICLE VII
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
7.1
Organization and Authority.
57


7.2
Loan Documents.
58


7.3
Solvency.
58


7.4
Use of Proceeds.
59


7.5
Financial Condition.
59


7.6
Anti-Corruption and Sanctions.
59


7.7
Title to Properties.
59


7.8
Taxes.
59


7.9
Other Agreements.
59


7.10
Litigation.
60


7.11
Federal Regulations.
60


7.12
Investment Company.
60


7.13
Patents, Etc.
60


7.14
No Untrue Statement.
61


7.15
No Consents, Etc.
61


7.16
Employee Benefit Plans.
61


7.17
No Default.
62


7.18
Environmental Laws.
62


7.19
Withholding Taxes.
62


7.20
EEA Financial Institution.
62


 
 
 
ARTICLE VIII
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
8.1
Financial Reports, Etc.
62


8.2
Maintain Properties.
64


8.3
Existence, Qualification, Etc.
64


8.4
Regulations and Taxes.
64


8.5
[RESERVED].
64


8.6
True Books.
64


8.7
Right of Inspection.
65


8.8
Observe All Laws.
65


8.9
Governmental Licenses.
65


8.10
Officer’s Knowledge of Default.
65


8.11
Suits or Other Proceedings.
65


 
 
 




--------------------------------------------------------------------------------



 
 
 
 
 
 
8.12
Notice of Environmental Complaint or Condition.
65


8.13
[RESERVED].
66


8.14
[RESERVED].
66


8.15
Continued Operations.
66


8.16
Employee Benefit Plans.
66


 
 
 
ARTICLE IX
 
 
 
NEGATIVE COVENANTS
 
 
 
9.1
[RESERVED].
66


9.2
[RESERVED].
66


9.3
Liens.
66


9.4
Indebtedness.
67


9.5
Asset Sales.
72


9.6
[RESERVED].
73


9.7
Merger or Consolidation.
73


9.8
Transactions with Affiliates.
74


9.9
Dividends and Other Payment Restrictions Affecting Restricted Subsidiaries.
75


9.10
Fiscal Year.
77


9.11
Change in Control.
78


9.12
Guarantees.
78


9.13
[RESERVED].
79


9.14
Restricted Payments.
79


9.15
[RESERVED].
85


9.16
Unencumbered Asset Ratio.
85


9.17
Minimum Interest Coverage Ratio.
85


9.18
Consolidated Net Worth.
85


 
 
 
ARTICLE X
 
 
 
EVENTS OF DEFAULT AND ACCELERATION
 
 
 
10.1
Events of Default.
86


10.2
Agent to Act.
89


10.3
Cumulative Rights.
89


10.4
No Waiver.
89


10.5
Allocation of Proceeds.
89


 
 
 
ARTICLE XI
 
 
 
THE AGENT
 
 
 
11.1
Appointment and Authority.
90


11.2
Agent Individually.
90


11.3
Duties of Agent; Exculpatory Provisions.
91


11.4
Reliance by Agent.
93


 
 
 




--------------------------------------------------------------------------------



 
 
 
 
 
 
11.5
Indemnification.
93


11.6
Delegation of Duties.
93


11.7
Resignation of Agent.
94


11.8
Non-Reliance on Agent and Other Lenders.
94


11.9
Withholding.
95


11.10
No Other Duties, Etc.
96


11.12
Fees.
96


 
 
 
ARTICLE XII
 
 
 
MISCELLANEOUS
 
 
 
12.1
Assignments and Participations
96


12.2
Notices.
98


12.3
Right of Set-off; Adjustments.
99


12.4
Survival.
100


12.5
Expenses.
100


12.6
Amendments and Waivers.
100


12.7
Counterparts.
101


12.8
Return of Funds.
101


12.9
Indemnification; Limitation of Liability.
102


12.10
Severability.
102


12.11
Entire Agreement.
102


12.12
Payments.
103


12.13
Confidentiality.
103


12.14
Governing Law; Waiver of Jury Trial.
103


12.15
Judgment Currency.
105


12.16
USA PATRIOT Act.
105


12.17
Counterparts.
105


12.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
105





SCHEDULES
Schedule 1.1A        Unencumbered Aircraft
Schedule 1.1B        Certain Persons Who Are Not Eligible Assignees
Schedule 7.8        Tax Matters
Schedule 7.10        Litigation
Schedule 7.18        Environmental Laws
EXHIBITS
EXHIBIT A        Applicable Commitment Percentages
EXHIBIT B        Form of Assignment and Acceptance
EXHIBIT C        Notice of Appointment (or Revocation) of Authorized
Representative
EXHIBIT D        Form of Borrowing Notice
EXHIBIT E        Form of Interest Rate Selection Notice
EXHIBIT F        Form of Note



--------------------------------------------------------------------------------







EXHIBIT G-1        Form of Domestic Counsel Opinion
EXHIBIT G-2        Form of Foreign Counsel Opinion
EXHIBIT G-3        Form of General Counsel Opinion
EXHIBIT H        Quarterly Covenant Compliance Report



--------------------------------------------------------------------------------










THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 19, 2012,
as amended and restated as of August 2, 2013, as further amended and restated as
of March 31, 2014 and as further amended and restated as of March 28, 2016 (as
may be amended, supplemented or otherwise modified from time to time, the
“Agreement”), made by and among AIRCASTLE LIMITED, an exempted company organized
and existing under the laws of Bermuda (the “Borrower”), CITIBANK, N.A., GOLDMAN
SACHS BANK USA, JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA, Credit Agricole
Corporate & Investment Bank, DBS Bank Ltd., MUFG Union Bank, N.A., Deutsche bank
AG NEW YORK BRANCH, BNP PARIBAS and each other financial institution party
hereto (such financial institutions, and their successors and assigns, a
“Lender”; collectively the “Lenders”), and CITIBANK, N.A., in its capacity as
agent for the Lenders (in such capacity, and together with any successor agent
appointed in accordance with the terms of Section 11.7, the “Agent”);
W I T N E S S E T H:
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
December 19, 2012, as amended and restated as of August 2, 2013, as further
amended and restated as of March 31, 2014, as amended on January 26, 2015 and as
further amended on May 13, 2015, with Citibank, N.A., Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A., Royal Bank of Canada, Credit Agricole Corporate &
Investment Bank, DBS Bank Ltd., MUFG Union Bank, N.A., Deutsche bank AG New York
Branch and BNP Paribas, as Lenders (the “Existing Lenders”), and Citibank, N.A.,
as the Agent (as amended, supplemented or otherwise modified and in effect
immediately prior to the effectiveness of this Agreement, the “Existing Credit
Agreement”);
WHEREAS, pursuant to the Existing Credit Agreement, the Borrower had requested
that the Existing Lenders make available, and the Existing Lenders had agreed to
make available, to the Borrower a revolving credit facility of up to
$600,000,000;
WHEREAS, the Borrower has requested that the Existing Lenders and the other
Lenders party hereto make available to the Borrower a revolving credit facility
of up to $675,000,000, the proceeds of which are to be used by the Borrower for
working capital and other corporate purposes;
WHEREAS, the Borrower and the Lenders wish to make certain other amendments to
the Existing Credit Agreement as set forth herein; and
WHEREAS, the Lenders and the Agent, subject to the conditions set forth herein
(including the conditions set forth in Section 6.1), are willing to make such
revolving credit facility available to the Borrower;
NOW, THEREFORE, the Borrower, the Lenders and the Agent hereby agree that on and
as of the date hereof the Existing Credit Agreement shall be amended and
restated as follows:





--------------------------------------------------------------------------------






ARTICLE I


DEFINITIONS AND TERMS
1.1    Definitions.


For the purposes of this Agreement, in addition to the definitions set forth
above, the following terms shall have the respective meanings set forth below:
“Acquired Indebtedness” means, with respect to any specified Person:


(1)Indebtedness of any other Person existing at the time such other Person is
amalgamated or merged with or into or became a Restricted Subsidiary of such
specified Person, including, without limitation, Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Restricted Subsidiary of such specified Person, and


(2)Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.


“Agreement” has the meaning given to such term in the first recital to this
Agreement.


“Aircraft” means all commercial aircraft (including, without limitation, the
airframe and all engines and parts thereof or with respect thereto) owned by the
Borrower and its Subsidiaries.


“Aircraft Financing Subsidiary” means (a) Aircastle Advisor LLC, AYR Freighter
LLC, Enterprise Aircraft Leasing (France) SARL, Really Useful Aircraft Leasing
(Ireland) 1 Limited, ACS Aircraft Finance Bermuda Limited, ACS 2007-1 Limited,
ACS 2008-1 Limited, ACS 2008-2 Limited, GAP Investment 21 LLC, GAP Investment 24
LLC, GAP Investment 25 LLC, GAP Investment 26 LLC, Aircastle Ireland Holding
Limited, ACS Aircraft Finance (Ireland) plc, ACS Aircraft Finance Ireland 2
Limited and ACS Aircraft Finance Ireland 3 Limited and each Subsidiary of any of
any of the foregoing entities and (b) any other special purpose Subsidiary that
facilitates the acquisition, ownership, leasing or financing of aircraft or any
parts relating to aircraft, including any securitization financing in connection
therewith.


“Applicable Commitment Percentage” means, with respect to each Lender at any
time, a fraction, the numerator of which shall be such Lender’s Revolving Credit
Commitment and the denominator of which shall be the Total Revolving Credit
Commitment, which


2

--------------------------------------------------------------------------------





Applicable Commitment Percentage for each Lender as of the A&R Closing Date is
as set forth in Exhibit A; provided that the Applicable Commitment Percentage of
each Lender shall be increased or decreased to reflect any assignments to or by
such Lender effected in accordance with Section 12.1.


“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” for such Lender designated for such Type of Loan on the
signature pages hereof or such other office of such Lender as such Lender may
from time to time specify to the Agent and the Borrower by written notice in
accordance with the terms hereof as the office by which its Loans are to be made
and maintained.


“Applicable Margin” means:


(a)with respect to the Eurodollar Rate, 2.25%; and


(b)with respect to the Base Rate, 1.25%.


“Asset Sale” means:


(1)the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a sale and leaseback) of the Borrower or any Restricted
Subsidiary (each referred to in this definition as a “disposition”), or


(2)the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions (other than
preferred stock of Restricted Subsidiaries issued in compliance with
Section 9.4;


in the case of clauses (1) and (2) other than:


(a)a disposition of Cash Equivalents or dispositions of any surplus, obsolete,
damaged or worn out assets, or any disposition of inventory or goods held for
sale or other assets in the ordinary course of business;


(b)the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to Section 9.7 or any disposition that constitutes a
Change of Control;


(c)the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 9.14;


(d)any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $30.0 million;


3

--------------------------------------------------------------------------------







(e)any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;


(f)to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;


(g)the lease, assignment, sublease or license of any real or personal property,
including any aircraft, and any disposition in accordance with the terms of such
lease;


(h)any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary or joint venture (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to clause (j) of the definition of
Permitted Investments);


(i)foreclosures on assets;


(j)(i) sales of accounts receivable, or participations therein, in connection
with the Credit Facilities or any Receivables Facility and (ii) the sale or
discount of accounts receivable in connection with the compromise or collection
thereof or in bankruptcy or similar proceeding;


(k)the surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claim of any kind;


(l)the creation of a Lien;


(m)any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Original Closing Date,
including, without limitation, sale leasebacks and asset securitizations
permitted by this Agreement;


(n) the lease, assignment, sublease, license or sublicense of any real or
personal property that does not materially interfere with the ordinary conduct
of the business of the Borrower or any of the Restricted Subsidiaries as
determined by the Board of Directors or management of the Borrower


(o)the transfers, conveyances or other dispositions of any assets resulting from
any condemnation or eminent domain or that are subject to casualty proceedings;
and


(p)the issuance of director’s qualifying shares and shares issued to foreign
nationals as required by applicable law.


4

--------------------------------------------------------------------------------







“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit B (with blanks appropriately filled in) delivered to the
Agent in connection with an assignment of a Lender’s interest under this
Agreement pursuant to Section 12.1.


“Authorized Representative” means any of the President, Chairman, Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer or Vice
President of the Borrower, as applicable, designated as an Authorized
Representative of the Borrower as set forth from time to time in a certificate
in the form of Exhibit C.


“A&R Closing Date” means the date as of which this Agreement is executed by the
Borrower, the Lenders and the Agent and on which the conditions set forth in
Section 6.1 have been satisfied.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, for any day, the rate per annum equal to the sum of (a) the
highest of (i) the Federal Funds Rate for such day plus 0.50%, (ii) the rate of
interest announced publicly by Citibank, N.A. in New York, New York, from time
to time, as Citibank’s base rate and (iii) if determinable, the Eurodollar Rate
applicable for an Interest Period of one month beginning on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 0.50%
plus (b) the Applicable Margin. Any change in the Base Rate due to a change in
Citibank’s base rate or the Federal Funds Rate shall be effective on the
effective date of such change in the Citibank’s base rate or the Federal Funds
Rate.


“Base Rate Loan” means a Loan for which the rate of interest is determined by
reference to the Base Rate.


“Board” means the Board of Governors of the Federal Reserve System (or any
successor body).


“Borrower” has the meaning given to such term in the preamble to this Agreement.


“Borrowing Notice” means the notice delivered by an Authorized Representative in
connection with a Loan under the Revolving Credit Facility, in the form of
Exhibit D.


“Business Day” means, (i) with respect to any Base Rate Loan, any day which is
not a Saturday, Sunday or a day on which banks in the State of New York are
authorized or obligated by law, executive order or governmental decree to be
closed and (ii) with respect to any Eurodollar Rate Loan, any day which is a
Business Day, as described above, and on which


5

--------------------------------------------------------------------------------





the relevant international financial markets are open for the transaction of
business contemplated by this Agreement in London, England and New York, New
York.


“Capital Stock” means:


(1)in the case of a corporation, corporate stock,


(2)in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock,


(3)in the case of a partnership or limited liability company, partnership,
membership interests (whether general or limited) or shares in the capital of a
company, and


(4)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.


“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.


“Cash Equivalents” means:


(1)United States dollars,


(2)pounds sterling,


(3)(a) euro, or any national currency of any participating member state in the
European Union,


(b)    Canadian dollars, or


(c)    any other local currency held from time to time in the ordinary course of
business,


(4)securities issued or directly and fully and unconditionally guaranteed or
insured by the United States or Canadian government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities
of 24 months or less from the date of acquisition,


(5)certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,


6

--------------------------------------------------------------------------------





in each case with any commercial bank having capital and surplus in excess of
$500.0 million,


(6)repurchase obligations for underlying securities of the types described in
clauses (4) and (5) above entered into with any financial institution meeting
the qualifications specified in clause (5) above,


(7)commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 12 months after the date of creation thereof,


(8)investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above,


(9)readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof or any Province of Canada
having one of the two highest rating categories obtainable from either Moody’s
or S&P with maturities of 24 months or less from the date of acquisition and


(10)Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition


Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through (3)
above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) above as promptly as practicable and in any event within
ten Business Days following the receipt of such amounts.


“Change of Control” means:


(1)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of Voting Stock representing 50% or more of the
voting power of the total outstanding Voting Stock of the Borrower;


(2)(a) all or substantially all of the assets of the Borrower and the Restricted
Subsidiaries, taken as a whole, are sold or otherwise transferred to any Person
other than a Wholly-Owned Restricted Subsidiary or one or more Permitted Holders
or (b) the Borrower amalgamates, consolidates or merges with or into another
Person or any Person consolidates, amalgamates or merges with or into the
Borrower, in either case under this clause (2), in one transaction or a series
of related transactions in which immediately after the consummation thereof
Persons beneficially owning (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) Voting Stock representing in the aggregate a majority of the total
voting power of the Voting Stock of the Borrower, immediately prior to such


7

--------------------------------------------------------------------------------





consummation do not beneficially own (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) Voting Stock representing a majority of the total voting power
of the Voting Stock of the Borrower, or the applicable surviving or transferee
Person; provided that this clause shall not apply (i) in the case where
immediately after the consummation of the transactions Permitted Holders
beneficially own Voting Stock representing in the aggregate a majority of the
total voting power of the Borrower, or the applicable surviving or transferee
Person or (ii) to an amalgamation or a merger of the Borrower with or into (x) a
corporation, limited liability company or partnership or (y) a wholly-owned
subsidiary of a corporation, limited liability company or partnership that, in
either case, immediately following the transaction or series of transactions,
has no Person or group (other than Permitted Holders) which beneficially owns
Voting Stock representing 50% or more of the voting power of the total
outstanding Voting Stock of such entity and, in the case of clause (y), the
parent of such wholly‑owned subsidiary guarantees the Obligations;


(3)the Borrower shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the shareholders of the Borrower; or


(4)a “change of control” or any comparable term under, and as defined in, the
Recent Indenture shall have occurred.


For purposes of this definition, if the Borrower becomes a direct or indirect
Subsidiary of a holding company, such holding company shall not itself be
considered a Person or group for purposes of clauses (1) and (2) above; provided
that (a) such holding company beneficially owns, directly or indirectly, 100% of
the Capital Stock of the Borrower and (b) upon completion of such transaction,
no Person or group (other than one or more Permitted Holders) beneficially owns
50% or greater of the voting power of the total outstanding voting stock of such
holding company.
“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.


“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including any amortization of deferred financing fees, amortization in
relation to terminated Hedging Obligations and amortization of net lease
discounts and lease incentives, of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.


“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:


(a)consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, non-cash


8

--------------------------------------------------------------------------------





interest payments (but excluding any non-cash interest expense attributable to
the movement in the mark to market valuation of or hedge ineffectiveness
expenses of Hedging Obligations or other derivative instruments pursuant to
Financial Accounting Standards Board Statement No. 133 - “Accounting for
Derivative Instruments and Hedging Activities” and excluding non-cash interest
expense attributable to the amortization of gains or losses resulting from the
termination prior to February 28, 2014 of Hedging Obligations), the interest
component of Capitalized Lease Obligations and net payments, if any, pursuant to
interest rate Hedging Obligations, and excluding amortization of deferred
financing fees and any expensing of other financing fees), and


(b)consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued less


(c)interest income for such period.


“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that:


(1)any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including, without
limitation, relating to severance, relocation and new product introductions)
shall be excluded,


(2)the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,


(3)any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,


(4)any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Board of Directors or management of
the Borrower, shall be excluded,


(5)the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,


(6)solely for the purpose of determining the amount available for Restricted
Payments under Section 9.14(i)(C)(1), the Net Income for such period of any
Restricted Subsidiary shall be excluded to the extent that the declaration or


9

--------------------------------------------------------------------------------





payment of dividends or similar distributions by that Restricted Subsidiary of
its Net Income is not at the date of determination wholly permitted without any
prior governmental approval (which has not been obtained other than pursuant to
customary filings) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
shareholders, unless such restriction with respect to the payment of dividends
or in similar distributions has been legally waived; provided that Consolidated
Net Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein,


(7)the effects of adjustments resulting from the application of purchase
accounting in relation to any acquisition that is consummated after April 4,
2012, net of taxes, shall be excluded,


(8)any net after-tax income (loss) from the early extinguishment of Indebtedness
or Hedging Obligations or other derivative instruments shall be excluded,


(9)any impairment charge or asset write-off pursuant to Financial Accounting
Standards Board Statement No. 142 and No. 144 and the amortization of
intangibles arising pursuant to No. 141 shall be excluded,


(10)any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options or other rights to officers, directors or
employees shall be excluded; and


(11)unrealized gains or losses relating to Hedging Obligations and
mark-to-market of Indebtedness denominated in foreign currencies shall be
excluded.


Notwithstanding the foregoing, for the purpose of Section 9.14 only (other than
clause (i) (C)(4) thereof), there shall be excluded from Consolidated Net Income
any income arising from any sale or other disposition of Restricted Investments
made by the Borrower and the Restricted Subsidiaries, any repurchases and
redemptions of Restricted Investments from the Borrower and the Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by the Borrower or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under such covenant pursuant to
clause (i)(C)(4) thereof.
“Consolidated Net Worth” means at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date.


10

--------------------------------------------------------------------------------







“Consolidated Total Debt” means, as at any date of determination, the aggregate
amount of all Indebtedness of the Borrower and its Restricted Subsidiaries as
set forth on the Borrower’s consolidated balance sheet in accordance with GAAP.


“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:


(1)to purchase any such primary obligation or any property constituting direct
or indirect security therefor,


(2)to advance or supply funds:
(A)    for the purchase or payment of any such primary obligation
or
(B)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or
(3)to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.


“Continue”, “Continuation”, and “Continued” refers to the continuation pursuant
to Section 2.8 hereof of a Eurodollar Rate Loan of one Type as a Eurodollar Rate
Loan of the same Type from one Interest Period to the next Interest Period.


“Convert”, “Conversion”, and “Converted” refers to a conversion pursuant to
Section 2.8 or Article V of one Type of Loan into another Type of Loan.


“Credit Facilities” means one or more debt facilities, commercial paper
facilities, credit agreements, indentures or other agreements, in each case with
banks or other institutional lenders, purchasers, investors, trustees or agents
providing for revolving credit loans, term loans, receivables financing,
including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against receivables, letters of
credit or other extensions of credit or other indebtedness, in each case
including any notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
debt facilities, commercial paper facilities, credit agreements, indentures or
other agreements, in each case with banks or other institutional lenders,
purchasers, investors, trustees or agents that replace, refund or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof.


11

--------------------------------------------------------------------------------







“Credit Party” means, collectively, the Borrower and each Guarantor (if any).


“Debt Fund Affiliate” means an Affiliate of any Person that is primarily engaged
in, or is primarily engaged in advising funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course.


“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.


“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) filed a petition or
answer seeking liquidation, reorganization, examination or arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.13(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.


12

--------------------------------------------------------------------------------







“Default Rate” means (i) with respect to each Eurodollar Rate Loan, until the
end of the Interest Period applicable thereto, a rate of two percent (2%) above
the Eurodollar Rate applicable to such Loan, and thereafter at a rate of
interest per annum which shall be two percent (2%) above the Base Rate,
(ii) with respect to Base Rate Loans, at a rate of interest per annum which
shall be two percent (2%) above the Base Rate and (iii) in any case, the maximum
rate permitted by applicable law, if lower.


“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officers’ Certificate, setting forth the general basis of such
valuation, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Noncash Consideration.


“Designated Preferred Stock” means preferred shares of the Borrower (in each
case other than Disqualified Stock) that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to an Officers’ Certificate on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in
Section 9.14(i)(C).


“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable, other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case
prior to the date that is 91 days after the earlier of the Stated Termination
Date or the date the Borrower repays all of the Loans and permanently terminates
all of the Total Revolving Credit Commitment pursuant to Section 2.7; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.


“Dollars” and the symbol “$” mean dollars constituting legal tender for the
payment of public and private debts in the United States of America.


“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus (without duplication):


(a)provision for taxes based on income or profits, plus franchise or similar
taxes, of such Person for such period deducted in computing Consolidated Net
Income, plus


(b)Consolidated Interest Expense (and other components of Fixed Charges to the
extent changes in GAAP after February 28, 2014 result in such components
reducing Consolidated Net Income) of such Person for such period to


13

--------------------------------------------------------------------------------





the extent the same was deducted in calculating such Consolidated Net Income,
plus


(c)Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income, plus


(d)any expenses or charges related to any Equity Offering, Permitted Investment,
acquisition, disposition, recapitalization or Indebtedness permitted to be
incurred by this Agreement (whether or not successful), including such fees,
expenses or charges related to the offering of the notes and the Credit
Facilities, and deducted in computing Consolidated Net Income, plus


(e)the amount of any restructuring charges, integration costs or other business
optimization expenses or costs deducted in such period in computing Consolidated
Net Income, including any one-time costs incurred in connection with
acquisitions after November 30, 2012, plus


(f)any other non-cash charges reducing Consolidated Net Income for such period,
excluding any such charge that represents an accrual or reserve for a cash
expenditure for a future period, plus


(g)the amount of any non-controlling interest expense deducted in calculating
Consolidated Net Income (less the amount of any cash dividends paid to the
holders of such minority interests), plus


(h)any net loss (or minus any gain) resulting from currency exchange risk
Hedging Obligations, plus


(i)foreign exchange loss (or minus any gain) on debt, plus


(j)expenses related to the implementation of an enterprise resource planning
system, less


(k)non-cash items increasing Consolidated Net Income of such Person for such
period, excluding any items which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


14

--------------------------------------------------------------------------------







“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means (i) a Lender, (ii) an affiliate of a Lender, and
(iii) any other financial institution approved by the Agent; provided, however,
that (x) neither the Borrower nor an affiliate of the Borrower shall qualify as
an Eligible Assignee and (y) unless a Default or Event of Default has occurred
and is continuing, none of the Persons listed on Schedule 1.1B shall qualify as
an Eligible Assignee unless the Borrower shall have consented to such
qualification.


“Employee Benefit Plan” means, at a particular time, any employee benefit plan
that is covered by ERISA and in respect of which the Borrower or any of their
respective ERISA Affiliates is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.


“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.


“Environmental Laws” means any federal, state or local statute, law, ordinance,
code, rule, regulation, order, decree, permit or license regulating, relating
to, or imposing liability or standards of conduct concerning, any environmental
matters or conditions, environmental protection or conservation, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the Superfund Amendments and Reauthorization
Act of 1986, as amended; the Resource Conservation and Recovery Act, as amended;
the Toxic Substances Control Act, as amended; the Clean Air Act, as amended; the
Clean Water Act, as amended; together with all regulations promulgated
thereunder, and any other “Superfund” or “Superlien” law.


“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.


“Equity Offering” means any public or private sale of common shares or preferred
shares of the Borrower (excluding Disqualified Stock), other than:


(a)public offerings with respect to the Borrower’s common shares registered on
Form S-8;


(b)any such public or private sale that constitutes an Excluded Contribution;
and


(c)any sales to the Borrower or any of its Subsidiaries.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


15

--------------------------------------------------------------------------------







“ERISA Affiliate” means an entity, whether or not incorporated, that is under
common control with the Borrower within the meaning of Section 4001 of ERISA or
is part of a group that includes the Borrower and that is treated as a single
employer within the meaning of Section 414 of the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“euro” means the single currency of participating member states of the EMU.


“Eurodollar Rate” means the interest rate per annum equal to the sum of the
Interbank Offered Rate for such Interest Period and the Applicable Margin.


“Eurodollar Rate Loan” means a Loan for which the rate of interest is determined
by reference to the Eurodollar Rate.


“Event of Default” means any of the occurrences set forth as such in
Section 10.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.


“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:


(a)contributions to its common equity capital, and


(b)the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower,


in each case designated as Excluded Contributions pursuant to an Officers’
Certificate of the Borrower on or prior to the date such capital contributions
are made or the date such Equity Interests are sold, as the case may be, which
are excluded from the calculation set forth in Section 9.14(i)(C).
“Existing Credit Agreement” has the meaning given to such term in the recitals
to this Agreement.


“Existing Indebtedness” means Indebtedness of the Borrower or the Restricted
Subsidiaries in existence on the Original Closing Date, plus interest accruing
thereon.


“Existing Lenders” has the meaning given to such term in the recitals to this
Agreement.


“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party,


16

--------------------------------------------------------------------------------





determined in good faith by the chief executive officer, chief financial
officer, chief accounting officer or controller of the Borrower or the
Restricted Subsidiary, which determination will be conclusive (unless otherwise
provided in this Agreement).


“FATCA” means Section 1471 through 1474 of the Code, as of the date hereof, and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with, any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to current
Section 1471(b) of the Code (or any amended or successor version described
above) or any intergovernmental agreement (and any related legislation, rules or
official administrative practices) implementing the foregoing.


“FCPA Compliance” means compliance in all material respects by the Borrower, its
Restricted Subsidiaries and their respective directors and officers and, to the
knowledge of the Borrower, their respective employees, agents and affiliates
with the Foreign Corrupt Practices Act, as amended, and rules and regulations
thereunder (“FCPA”) and the UK Bribery Act, as amended, including that no part
of the proceeds of the Loans be used directly, or to the knowledge of the
Borrower, indirectly, in violation of the FCPA or UK Bribery Act, as amended,
including, without limitation, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or the UK Bribery Act, as amended.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent (in its
individual capacity) on such day on such transactions as determined by the Agent
and (iii) if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


“Fee Payment Date” means, for any month in which a commitment fee is due, the
twentieth (20th) calendar day of each calendar month (or, if such day is not a
Business Day, on the next succeeding Business Day).


“First Restatement Date” means August 2, 2013.


“Fiscal Year” means the twelve-month fiscal period of the Borrower and its
Subsidiaries commencing on January 1 of each calendar year and ending on
December 31 of each calendar year.


“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees,


17

--------------------------------------------------------------------------------





redeems, retires or extinguishes any Indebtedness (other than reductions in
amounts outstanding under revolving facilities unless accompanied by a
corresponding termination of commitment) or issues or redeems Disqualified Stock
or preferred stock subsequent to the commencement of the period for which the
Fixed Charge Coverage Ratio is being calculated but prior to the event for which
the calculation of the Fixed Charge Coverage Ratio is made (the “FCR Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee or redemption, retirement
or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or preferred stock, as if the same had occurred at the
beginning of the applicable four-quarter period.


For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, amalgamations, mergers, consolidations and disposed
operations (as determined in accordance with GAAP) that have been made by the
Borrower or any Restricted Subsidiary during the four-quarter reference period
or subsequent to such reference period and on or prior to or simultaneously with
the FCR Calculation Date shall be calculated on a pro forma basis assuming that
all such Investments, acquisitions, dispositions, amalgamations, mergers,
consolidations and disposed operations (and the change in any associated fixed
charge obligations and the change in EBITDA resulting therefrom) had occurred on
the first day of the four-quarter reference period. If since the beginning of
such period any Person (that subsequently became a Restricted Subsidiary or was
amalgamated or merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) shall have made any Investment, acquisition,
disposition, amalgamation, merger, consolidation or disposed operation that
would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, amalgamation,
merger, consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.


For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (including pro forma
expense and cost reductions, regardless of whether these cost savings could then
be reflected in pro forma financial statements in accordance with Regulation S-X
promulgated under the Securities Act or any other regulation or policy of the
SEC related thereto). If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the FCR Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.


“Fixed Charges” means, with respect to any Person for any period, the sum of:


18

--------------------------------------------------------------------------------







(a)Consolidated Interest Expense,


(b)all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock (including any Designated Preferred Stock) or any
Refunding Capital Stock of such Person, and


(c)all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Stock.


“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state or territory thereof
or the District of Columbia and any direct or indirect Restricted Subsidiary of
such Restricted Subsidiary.


“GAAP” means generally accepted accounting principles in the United States which
are in effect on April 4, 2012. At any time, the Borrower may elect to apply
International Financial Reporting Standards (“IFRS”) accounting principles in
lieu of GAAP for purposes of calculations hereunder and, upon any such election,
references herein to GAAP shall thereafter be construed to mean IFRS (except as
otherwise provided in this Agreement); provided that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP. The Borrower shall give notice of any such election made in
accordance with this definition to the Agent. If at any time any election by the
Borrower to apply IFRS accounting principles in lieu of GAAP as provided under
this definition of “GAAP” would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such election to apply IFRS (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such election to apply IFRS and (ii) the Borrower shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such election to apply IFRS.


“Governmental Authority” means any Federal, state, municipal, national or other
government (whether foreign or domestic and including the European Union) or
governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or local government of the United States, the United
States, or a foreign entity or foreign government.


“Government Securities” means securities that are:


(a)direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged, or


19

--------------------------------------------------------------------------------







(b)obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,


which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.
“Guarantee” has the meaning given to such term in Section 9.12(i)(a).


“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.


“Guarantor” means any Person that executes a Guarantee in accordance with the
provisions of this Agreement and its respective successors and assigns.


“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:


(a)currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and


(b)other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.


“Increased Amount Date” has the meaning given to such term in Section 2.7.


“Increased Commitment Notice” has the meaning given to such term in Section 2.7.


“Increased Commitments” has the meaning given to such term in Section 2.7.


20

--------------------------------------------------------------------------------







“Increasing Lender” has the meaning given to such term in Section 2.7.


“Indebtedness” means, with respect to any Person:


(a)any indebtedness (including principal and premium) of such Person, whether or
not contingent


(1)in respect of borrowed money,


(2)evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof),


(3)representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, or


(4)representing any Hedging Obligations,


if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP,
(b)    to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person, other than by endorsement of negotiable instruments for
collection in the ordinary course of business, and
(c)    to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person, whether or not such
Indebtedness is assumed by such Person;
provided, however, that Contingent Obligations shall be deemed not to constitute
Indebtedness; and obligations under or in respect of Receivables Facilities
shall not be deemed to constitute Indebtedness (except for the purposes of the
covenants contained in Sections 9.16, 9.17 and 9.18); and the term
“Indebtedness” shall not include any lease, concession or license of property
(or guarantee thereof) that would be considered an operating lease under GAAP as
in effect on the A&R Closing Date.
“Indenture” means the Recent Indenture and each other indenture pursuant to
which unsecured senior notes are issued by the Borrower.


21

--------------------------------------------------------------------------------







“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.


“Initial Lien” has the meaning given to such term in Section 9.3(i).


“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.


“Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan for the
Interest Period applicable thereto, the ICE Benchmark Administration Limited
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or another commercially
available source providing quotations of ICE LIBOR as designated by the
Administrative Agent from time to time) for the applicable Interest Period
appearing on the Reuters Reference LIBOR01 page as of 11:00 a.m., London time
two London Banking Days before the first day of such Interest Period; provided
that if the Interbank Offered Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


“Interbank Offered Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Term Loan means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Loans is determined) having a term equal to such Interest
Period.


“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrower and the Restricted Subsidiaries for the Test Period ending on such
date, the ratio of (a) EBITDA of the Borrower and the Restricted Subsidiaries
for such Test Period to (b) Consolidated Interest Expense paid in cash of the
Borrower for such Test Period. In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than reductions in amounts outstanding under revolving
facilities unless accompanied by a corresponding termination of commitment)
subsequent to the commencement of the applicable Test Period for which the
Interest Coverage Ratio is being calculated but prior to the end of such Test
Period, then the Interest Coverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee or redemption, retirement or
extinguishment of Indebtedness, as if the same had occurred on the first day of
the applicable Test Period.


For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, amalgamations, mergers, consolidations and disposed
operations (as determined in accordance with GAAP) that have been made by the
Borrower or any Restricted Subsidiary during the applicable Test Period shall be
calculated on a pro forma basis assuming


22

--------------------------------------------------------------------------------





that all such Investments, acquisitions, dispositions, amalgamations, mergers,
consolidations and disposed operations (and the change in any associated fixed
charge obligations and the change in EBITDA resulting therefrom) had occurred on
the first day of the applicable Test Period. If since the beginning of such Test
Period any Person (that subsequently became a Restricted Subsidiary or was
amalgamated or merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such Test Period) shall have made any Investment,
acquisition, disposition, amalgamation, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Interest Coverage Ratio shall be calculated giving pro forma effect thereto
for such period as if such Investment, acquisition, disposition, amalgamation,
merger, consolidation or disposed operation had occurred at the beginning of the
applicable Test Period.


For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made on a basis in accordance
with GAAP and Regulation S-X promulgated under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Interest
Coverage Ratio is made had been the applicable rate for the entire Test Period
(taking into account any Hedging Obligations applicable to such Indebtedness).
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable Test Period. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.


“Interest Period” means, for each Eurodollar Rate Loan, a period commencing on
the date such Eurodollar Rate Loan is made or Converted or on the last day of
the preceding Interest Period, as the case may be, and ending on the date one,
two, three or six months (elected by the Borrower) thereafter; provided that:


(a)if an Interest Period for a Eurodollar Rate Loan would end on a day which is
not a Business Day, such Interest Period shall be extended to the next Business
Day (unless such extension would cause the applicable Interest Period to end in
the succeeding calendar month, in which case such Interest Period shall end on
the next preceding Business Day); and


(b)any Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.


“Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election of a subsequent
Interest Period for any


23

--------------------------------------------------------------------------------





Eurodollar Rate Loan or the Conversion of any Base Rate Loan into a Eurodollar
Rate Loan, in the form of Exhibit E.


“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, moving and similar
advances to officers, directors and employees), purchases or other acquisitions
for consideration of Indebtedness, Equity Interests or other securities issued
by any other Person and investments that are required by GAAP to be classified
on the balance sheet (excluding the footnotes) of the Borrower in the same
manner as the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. For purposes of the
definition of “Unrestricted Subsidiary” and Section 9.14:


(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to


(x)    the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less
(y)    the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and
(2)any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors or senior management of the
Borrower.


“Joint Lead Arrangers” means Citigroup Global Markets, Inc., Goldman Sachs Bank
USA, J.P. Morgan Securities LLC and RBC Capital Markets.


“Lender” has the meaning given to such term in the preamble to this Agreement.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the
Uniform Commercial Code (or equivalent statutes) of any jurisdiction; provided
that in no event shall an operating lease be deemed to constitute a Lien.


“Loan” or “Loans” means any of the Revolving Loans.


24

--------------------------------------------------------------------------------







“Loan Documents” means this Agreement, the Notes (if any), a Guarantee (if any)
and all other instruments and documents heretofore or hereafter executed or
delivered to or in favor of any Lender or the Agent in connection with the Loans
made and transactions contemplated under this Agreement, as the same may be
amended, supplemented or replaced from the time to time.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.


“Management Group” means at any time, the Chairman or Deputy Chairman of the
Board of Directors, any President, any Executive Vice President or Vice
President, any Managing Director, any Treasurer and any Secretary or other
executive officer of the Borrower or any Subsidiary of the Borrower at such
time.


“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Borrower to pay or perform its obligations, liabilities and indebtedness
under the Loan Documents as such payment or performance becomes due in
accordance with the terms thereof, or (ii) the rights, powers and remedies of
the Agent or any Lender under any Loan Document or the validity, legality or
enforceability thereof.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means an Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which the Borrower or any
ERISA Affiliate is making, or is accruing an obligation to make, contributions
or has made, or been obligated to make, contributions within the preceding six
(6) Fiscal Years.


“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.


“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
Restricted Subsidiary in respect of any Asset Sale, including, without
limitation, any cash received upon the sale or other disposition of any
Designated Noncash Consideration received in any Asset Sale, net of the direct
costs relating to such Asset Sale and the sale or disposition of such Designated
Noncash Consideration, including, without limitation, legal, accounting and
investment banking fees, and brokerage and sales commissions, any relocation
expenses incurred as a result thereof, taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), amounts required to be applied to the repayment of
principal, premium, if any, and interest on Indebtedness secured by a Lien
permitted under this Agreement required to be paid as a result of such
transaction and any deduction of appropriate amounts to be provided by the
Borrower as a reserve in accordance with GAAP against any liabilities associated
with the asset disposed of in such transaction and retained by the Borrower
after such sale or other disposition thereof, including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.


25

--------------------------------------------------------------------------------







“New Lender” has the meaning given to such term in Section 2.7.


“Notes” means, collectively, the promissory notes (if any) of the Borrower
evidencing Revolving Loans executed and delivered to the Lenders as provided in
Section 2.5 substantially in the form of Exhibit F, with appropriate insertions
as to amounts, dates and names of Lenders.


“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Agent (acting in any capacity) or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Agent (acting in any capacity) or to any Lender that are required to be
paid by the Borrower pursuant thereto) or otherwise.


“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the President, any Executive Vice President, Senior Vice President or
Vice President, the Treasurer or the Secretary of the Borrower.


“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
an Officer of the Borrower.


“Operating Circular” means an operating circular issued by the Federal Reserve
Bank.


“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership, trust
or other legally authorized incorporated or unincorporated entity, any
corporate, organizational or partnership action (including any required
shareholder, trustee, member or partner action), or other similar official
action, as applicable, taken by such entity.


“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, (i) the articles of incorporation, certificate of incorporation,
memorandum of association, articles of organization, certificate of limited
partnership, trust agreement or other applicable organizational or charter
documents relating to the creation of such entity and (ii) the bylaws, bye-laws,
operating agreement, partnership agreement, limited partnership agreement or
other applicable documents relating to the operation, governance or management
of such entity.


“Original Closing Date” means December 19, 2012.


26

--------------------------------------------------------------------------------







“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.


“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 9.5.


“Permitted Holders” means, collectively, Marubeni Corporation, its Affiliates
and any Person who, at any time, is the Chairman of the Board, any President,
any Executive Vice President or Vice President, any Managing Director, any
Treasurer or any Secretary or other executive officer of the Borrower or any
Subsidiary of the Borrower at such time.


“Permitted Investments” means


(a)any Investment in the Borrower or any Restricted Subsidiary;


(b)any Investment in cash and Cash Equivalents;


(c)any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person if as a result of such Investment:


(1)such Person becomes a Restricted Subsidiary; or


(2)such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary;


(d)    any Investment in securities or other assets not constituting cash or
Cash Equivalents and received in connection with an Asset Sale made pursuant to
the provisions of Section 9.5 or any other disposition of assets not
constituting an Asset Sale;


(e)    any Investment existing on the Original Closing Date;


(f)    advances to employees not in excess of $5.0 million outstanding at any
one time, in the aggregate;


(g)    any Investment acquired by the Borrower or any Restricted Subsidiary:


(1)in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Borrower of
such other Investment or accounts receivable; or


27

--------------------------------------------------------------------------------







(2)as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;


(h)    any Investments in Hedging Obligations entered into in the ordinary
course of business;


(i)    loans to officers, directors and employees for business-related travel
expenses, moving expenses and other similar expenses, in each case incurred in
the ordinary course of business;


(j)    any Investment having an aggregate Fair Market Value, taken together with
all other Investments made pursuant to this clause (j) that are at that time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash and/or marketable
securities), not to exceed the greater of (x) $200.0 million and (y) 3.0% of
Total Assets at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);


(k)    Investments the payment for which consists of Equity Interests of the
Borrower (exclusive of Disqualified Stock); provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
Section 9.14(i)(C)(l);


(l)    guarantees of Indebtedness permitted under Section 9.4;


(m)    any transaction to the extent it constitutes an investment that is
permitted and made in accordance with the provisions of Section 9.8(ii);


(n)    Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing or similar arrangements;


(o)    repurchases of Senior Notes;


(p)    any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;


(q)    any Investment in a Person (other than the Borrower or a Restricted
Subsidiary) pursuant to the terms of any agreements in effect on the Original
Closing Date and any Investment that replaces, refinances or refunds an existing
Investment; provided that the new Investment is in an amount that does not
exceed the amount replaced, refinanced or refunded (after giving effect to
write-downs or write-offs with respect to such Investment), and is made in the
same Person as the Investment replaced, refinanced or refunded;


(r)     endorsements for collection or deposit in the ordinary course of
business;


28

--------------------------------------------------------------------------------







(s)    Investments relating to any special purpose wholly-owned subsidiary of
the Borrower organized in connection with a Receivables Facility that, in the
good faith determination of the Board of Directors of the Borrower, are
necessary or advisable to effect such Receivables Facility;


(t)    Investments in a joint venture, when taken together with all other
Investments made pursuant to this clause (t) that are at the time outstanding,
not to exceed the greater of (x) $200.0 million and (y) 3.0% of Total Assets
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); and


(u)    Investments in aviation assets, including debt Investments secured,
directly or indirectly, by commercial jet aircraft or related property and
including Investments in entities owning, financing or leasing aviation assets,
when taken together with all other Investments made pursuant to this clause (u)
that are at the time outstanding, not to exceed 25% of Total Assets (with Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value).


“Permitted Jurisdiction” means any of the United States, any state thereof, the
District of Columbia, or any territory thereof, Bermuda, the Cayman Islands,
Switzerland, Ireland, Singapore or the Marshall Islands.


“Permitted Liens” means, with respect to any Person:


(1)pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or
U.S. government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;


(2)Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens,
in each case for sums not yet overdue for a period of more than 30 days or being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;


(3)Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate
proceedings;


(4)Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued


29

--------------------------------------------------------------------------------





pursuant to the request of and for the account of such Person in the ordinary
course of its business;


(5)minor survey exceptions, minor encumbrances, easements or reservations of, or
rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning or other restrictions
as to the use of real properties or Liens incidental, to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person as determined by the
Board of Directors or management of the Borrower in good faith;


(6)Liens existing on the Original Closing Date;


(7)Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Borrower or any Restricted Subsidiary;


(8)Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of an amalgamation or
a merger or consolidation with or into the Borrower or any Restricted
Subsidiary; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other property owned by the issuer
or any Restricted Subsidiary;


(9)Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 9.4;


(10)Liens securing Hedging Obligations so long as the related Indebtedness is,
and is permitted to be under this Agreement, secured by a Lien;


(11)Liens on specific items of inventory of other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;


(12)leases and subleases of real property granted to others in the ordinary
course of business and which do not materially interfere with the ordinary
conduct of the business of the Borrower or any of the Restricted Subsidiaries as
determined by the Board of Directors or management of the Borrower in good
faith;


30

--------------------------------------------------------------------------------







(13)Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;


(14)Liens in favor of the Borrower;


(15)Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s client at which such equipment
is located;


(16)Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;


(17)Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (14), (26) and (27); provided,
however, that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (6), (7),
(8), (9), (10), (14), (26) and (27) at the time the original Lien became a
Permitted Lien under this Agreement, and (B) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement and (z) the new Lien has no greater priority
and the holders of the Indebtedness secured by such Lien have no greater
intercreditor rights relative to the Lenders than the original Liens and the
related Indebtedness;


(18)other Liens securing obligations which obligations do not exceed $50.0
million;


(19)Licenses or sublicenses in the ordinary course of business;


(20)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(h) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;


(21)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;


(22)Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and


31

--------------------------------------------------------------------------------





(iii) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;


(23)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;


(24)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;


(25)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;


(26)Liens securing Indebtedness permitted to be incurred pursuant to
Section 9.4(ii)(d); provided that Liens extend only to the assets so financed,
purchased, constructed or improved; and


(27)Liens securing Indebtedness permitted to be incurred pursuant to
Section 9.4(ii)(q); provided that Liens extend only to the assets so financed
(and any improvements or accessions thereto) and any Capital Stock of any
related Aircraft Financing Subsidiary.


For purposes of determining compliance with this definition, (A) Permitted Liens
need not be incurred solely by reference to one category of Permitted Liens
described above but are permitted to be incurred in part under any combination
thereof and (B) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of the categories of Permitted Liens described above,
the Borrower may, in its sole discretion, classify or reclassify such item of
Permitted Liens (or any portion thereof) in any manner that complies with this
definition and the Borrower may divide and classify a Lien in more than one of
the types of Permitted Liens in one of the above clauses.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.


“preferred stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.


32

--------------------------------------------------------------------------------







“Principal Office” means the principal office of the Agent presently located
at 1615 Brett Road OPS III, New Castle, DE 19720 or such other office and
address as the Agent may from time to time designate. Payments shall be made to
the account specified as the Agent may from time to time specify in writing.


“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors or senior management of the Borrower in good faith.


“Quarterly Covenant Compliance Report” has the meaning given such to term in
Section 8.1(c).


“Receivables Facility” means one or more receivables financing facilities, as
amended from time to time, the Indebtedness of which is non-recourse (except for
standard representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
pursuant to which the Borrower and/or any of its Restricted Subsidiaries sells
its accounts receivable to a Person that is not a Restricted Subsidiary.


“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.


“Recent Indenture” means the Fourth Supplemental Indenture, dated as of March
24, 2016, between the Borrower and Wells Fargo Bank, National Association, as
trustee, to that certain Base Indenture dated as of December 5, 2013, between
the Borrower and Wells Fargo Bank, National Association, as trustee, as may be
amended, supplemented, or otherwise modified from time to time.


“Regulation A” means a Regulation A circular issued by such Federal Reserve
Bank.


“Regulation D” means Regulation D of the Board as the same may be amended or
supplemented from time to time.


“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.


33

--------------------------------------------------------------------------------







“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived by the PBGC.


“Required Lenders” means, as of any date, Lenders on such date having Credit
Exposures (as defined below) aggregating more than 50% of the aggregate Credit
Exposures of all the Lenders on such date. For purposes of the preceding
sentence, the amount of the “Credit Exposure” of each Lender shall be equal at
all times to the amount of its Revolving Credit Commitment; provided that, for
the purpose of this definition only, if any Lender shall have become a
Defaulting Lender (subject to Section 2.13(b)), the Revolving Credit Commitment
of such Defaulting Lender shall be deemed reduced by the amount it so failed to
fund for so long as such failure shall continue and such Defaulting Lender’s
Credit Exposure attributable to such failure shall be deemed held by any Lender
making more than its Applicable Commitment Percentage of such Loan to the extent
it covers such failure.


“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, other official administrative guidance or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


“Restricted Investment” means an Investment other than a Permitted Investment.


“Restricted Payment” has the meaning given to such term in Section 9.14.


“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”


“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans to the Borrower, in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name in Exhibit A, as
such commitment may be (a) reduced from time to time pursuant to Sections 2.3
and 2.7 and (b) reduced or increased from time to time pursuant to Section 2.7
and pursuant to assignments by or to such Lender pursuant to Section 12.1.


“Revolving Credit Facility” means the facility described in Articles II hereof
providing for Loans to the Borrower by the Lenders in the aggregate principal
amount of the Total Revolving Credit Commitment.


“Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Loans then outstanding.


“Revolving Credit Termination Date” means the earliest of (i) the Stated
Termination Date, (ii) the date of termination of Lenders’ obligations pursuant
to Section 10.1 upon the occurrence of an Event of Default, or (iii) such date
as the Borrower may voluntarily and permanently terminate the Revolving Credit
Facility by payment in full of all Revolving


34

--------------------------------------------------------------------------------





Credit Outstandings, together with all accrued and unpaid interest thereon and
reduce the Total Revolving Credit Commitment to zero pursuant to Section 2.7;
provided that, if the Revolving Credit Termination Date is not a Business Day,
such date shall be the immediately preceding Business Day.


“Revolving Loan” or “Revolving Loans” means any borrowing pursuant to a Loan
under the Revolving Credit Facility in accordance with Article II.


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


“Sanctions Compliance” means that neither the Borrower, any of the Restricted
Subsidiaries, nor any of their respective directors and officers nor, to the
knowledge of the Borrower, any agent, employee or Affiliate of the Borrower or
any of the Restricted Subsidiaries is a Person that is the subject of any of the
sanctions administered by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of Commerce, and the U.S. Department
of State, as well as the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively
“Sanctions”), nor is the Borrower located in, organized in, resident of, or
doing business or conducting transactions with the government of, or persons
within, a country or territory that is the subject of Sanctions; and the
Borrower will not directly, or to the knowledge of the Borrower, indirectly, use
the proceeds from the Loans, or lend, contribute or otherwise make available
such proceeds to any Restricted Subsidiary, joint venture partner or other
Person (i) to fund any activities of or business with any Person that, at the
time of such funding, is the subject of Sanctions, or is in any country or
territory that, at the time of such funding or facilitation, is the subject of
Sanctions, or (ii) in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Agent or otherwise) of Sanctions.
“Second Restatement Date” means March 31, 2014.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Securities and Exchange Commission promulgated thereunder.


“Senior Notes” means any senior notes issued pursuant to an Indenture (including
any supplemental indenture thereto).


“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the A&R Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.


“Single Employer Plan” means any Employee Benefit Plan covered by Title IV of
ERISA which is not a Multiemployer Plan.


“Solvent” means, when used with respect to any Person, that at the time of
determination:


35

--------------------------------------------------------------------------------







(i)    the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including Contingent Obligations;


(ii)    it is then able and expects to be able to pay its debts as they mature;


(iii)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted; and


(iv)    with respect to any Person incorporated in Ireland, such Person is not
“unable to pay its debts” as that phrase is defined under Irish law in
Section 214 of the Companies Act 1963 and Section 2(3) of the Companies
(Amendment) Act 1990.


“Stated Termination Date” means May 13, 2020.


“Subordinated Indebtedness” means with respect to the Borrower, any Indebtedness
of the Borrower which is by its terms subordinated in right of payment to the
Loans.


“Subsidiary” means, with respect to any Person,


(1)any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and


(2)any partnership, joint venture, limited liability company or similar entity
of which
(x)    more than 50% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and


(y)    such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.


“Taxes” means all present or future taxes, levies, imposts, duties, charges,
fees, deductions or withholdings imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


36

--------------------------------------------------------------------------------







“Termination Event” means: (i) a “Reportable Event”; or (ii) the termination of
a Single Employer Plan or the filing of a notice of intent to terminate a Single
Employer Plan; or (iii) the institution of proceedings to terminate a Single
Employer Plan by the PBGC; or (iv) the partial or complete withdrawal of the
Borrower or any ERISA Affiliate from a Multiemployer Plan; or (v) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of ERISA in
favor of the PBGC or an Employee Benefit Plan; or (vi) any event or condition
which results in the Insolvency of a Multiemployer Plan; or (vii) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.


“Test Period” means a period of four (4) consecutive fiscal quarters.


“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries, as shown on the most recent balance sheet of the Borrower for
which internal financial statements are available immediately preceding the date
on which any calculation of Total Assets is being made, with such pro forma
adjustments for transactions consummated on or prior to or simultaneously with
the date of the calculation as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.


“Total Revolving Credit Commitment” means a principal amount equal to
$675,000,000, as may be reduced from time to time in accordance with Section 2.7
or increased from time to time in accordance with Section 2.7.


“Type” means any type of Loan (i.e., a Base Rate Loan or a Eurodollar Rate
Loan).


“Unencumbered Aircraft” means (a) each Aircraft of the Borrower or any
Restricted Subsidiary which is owned entirely by the Borrower and/or a
Restricted Subsidiary and listed on Schedule 1.1A hereto, as such schedule may
be amended, restated or otherwise modified from time to time pursuant to the
delivery of the Quarterly Covenant Compliance Report and (b) neither such
Aircraft, nor, in the case such Aircraft is owned by the Borrower or a
Restricted Subsidiary, any Equity Interest in such Restricted Subsidiary, is
subject to any Lien that secures any Indebtedness of the Borrower or such
Restricted Subsidiary.


“Unencumbered Asset Ratio” means, as of any date of determination for the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis,
without duplication, the ratio of (a) the sum of (i) the net book value (as
determined by the Borrower in accordance with GAAP) of all Unencumbered
Aircraft, plus (ii) unrestricted cash and Cash Equivalents to (b) Consolidated
Total Debt that is not secured by a Lien over any assets of the Borrower and/or
its Restricted Subsidiaries.


“Unrestricted Subsidiary” means:


(1)any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the board of directors of the
Borrower, as provided below) and


(2)any Subsidiary of an Unrestricted Subsidiary.


37

--------------------------------------------------------------------------------







The board of directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Borrower or any Subsidiary of the
Borrower (other than any Subsidiary of the Subsidiary to be so designated);
provided that


(a)any Unrestricted Subsidiary must be an entity of which shares of the Capital
Stock or other Equity Interests (including partnership interests) entitled to
cast at least a majority of the votes that may be cast by all shares or Equity
Interests having ordinary voting power for the election of directors or other
governing body are owned, directly or indirectly, by the Borrower,


(b)such designation complies with Section 9.14 and


(c)each of:


(1)the Subsidiary to be so designated and


(2)its Subsidiaries


has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.
The board of directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Default or Event of Default shall have occurred and be
continuing and either:


(1)    the Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test described in Section 9.4 or


(2)    the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be not less than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such designation, in each case on a
pro forma basis taking into account such designation.


Any such designation by the Board of Directors of the Borrower shall be notified
by the Borrower to the Agent by promptly filing with the Agent a copy of the
board resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.


“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.


38

--------------------------------------------------------------------------------







“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing:


(1)the sum of the products of the number of years from the date of determination
to the date of each successive scheduled principal payment of such Indebtedness
or redemption or similar payment with respect to such Disqualified Stock or
preferred stock multiplied by the amount of such payment, by


(2)the sum of all such payments.


“Wholly-Owned Restricted Subsidiary” means any Wholly-Owned Subsidiary that is a
Restricted Subsidiary.


“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2    Rules of Interpretation.


(a)All accounting terms not specifically defined herein shall have the meanings
assigned to such terms and shall be interpreted in accordance with GAAP applied
on a consistent basis.


(b)The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.


(c)Except as otherwise expressly provided, references herein to articles,
sections, paragraphs, clauses, annexes, appendices, exhibits and schedules are
references to articles, sections, paragraphs, clauses, annexes, appendices,
exhibits and schedules in or to this Agreement.


(d)All definitions set forth herein or in any other Loan Document shall apply to
the singular as well as the plural form of such defined term, and all references
to the masculine gender shall include reference to the feminine or neuter
gender, and vice versa, as the context may require.


(e)When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof’ and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.


39

--------------------------------------------------------------------------------







(f)References to “including” mean including without limiting the generality of
any description preceding such term, and for purposes hereof the rule of ejusdem
generis shall not be applicable to limit a general statement, followed by or
referable to an enumeration of specific matters, to matters similar to those
specifically mentioned.


(g)All dates and times of day specified herein shall refer to such dates and
times in New York, New York.


(h)Each of the parties to the Loan Documents and their counsel have reviewed and
revised, or requested (or had the opportunity to request) revisions to, the Loan
Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.


(i)Any reference to an officer of the Borrower or any other Person by reference
to the title of such officer shall be deemed to refer to each other officer of
such Person, however titled, exercising the same or substantially similar
functions.


(j)    All references to any agreement or document as amended, modified or
supplemented, or words of similar effect, shall mean such document or agreement,
as the case may be, as amended, modified or supplemented from time to time only
as and to the extent permitted therein and in the Loan Documents.






1.3    Effect of Restatement. All accrued and unpaid amounts (including interest
and fees and, for the avoidance of doubt, the $175,000,000 Eurodollar Rate Loan
outstanding immediately prior to the A&R Closing Date (which shall (i) be deemed
to have an initial Interest Period beginning on the A&R Closing Date and ending
on March 31, 2016 (it being understood that no Lender shall have a claim
pursuant to Section 12.5 in relation to such initial Interest Period or with
respect to breakage fees on the A&R Closing Date) and (ii) accrue interest at
the Interbank Offered Rate for a one-month Interest Period determined as of
February 25, 2015)) owing by the Borrower to any Person under the Existing
Credit Agreement that have not been paid to such Persons on or prior to the A&R
Closing Date shall continue as accrued and unpaid amounts hereunder on the A&R
Closing Date and shall be payable on the dates such amounts would have been
payable pursuant to the Existing Credit Agreement (except as any such date is
modified hereby) and, from and after the A&R Closing Date, interest, fees and
other amounts shall accrue as provided under this Agreement. For the avoidance
of doubt, this paragraph takes the place of a Borrowing Notice required by
Section 2.1(c) for the initial $175,000,000 Eurodollar Rate Loan and a
prepayment notice required by Section 2.3(b)(iii) in relation to the Eurodollar
Rate Loans outstanding immediately prior to the A&R Closing Date.


This Agreement shall amend and restate the Existing Credit Agreement in its
entirety, with the parties hereby agreeing that there is no novation of the
Existing Credit Agreement and, on the A&R Closing Date, the rights and
obligations of the parties under the Existing Credit Agreement shall be subsumed
and governed by this Agreement. For purposes of determining compliance with any
covenant that limits the maximum Dollar amount of any


40

--------------------------------------------------------------------------------





Investment, Restricted Payment, Indebtedness, Lien or Disposition, all
utilization of the “baskets” contained herein from and after the Original
Closing Date and prior to the A&R Closing Date shall be taken into account (in
addition to any utilization of such “baskets” from and after the A&R Closing
Date). Following the A&R Closing Date, the Commitments under the Existing Credit
Agreement shall no longer be in effect and thereafter only Commitments under
this Agreement shall be outstanding until otherwise terminated in accordance
with the terms hereof.


ARTICLE II


THE REVOLVING CREDIT FACILITY


2.1    Revolving Loans.


(a)    Commitment. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make Loans to the Borrower under the Revolving Credit
Facility from time to time from the A&R Closing Date until the Revolving Credit
Termination Date on a pro rata basis as to the total borrowing requested by the
Borrower on any day determined by such Lender’s Applicable Commitment Percentage
up to but not exceeding the Revolving Credit Commitment of such Lender,
provided, however, that the Lenders will not be required and shall have no
obligation to make any such Loan (i) so long as a Default or an Event of Default
has occurred and is continuing or (ii) if the Agent has accelerated the maturity
of any of the Loans as a result of an Event of Default; and provided, further,
that immediately after giving effect to each such Loan the amount of Revolving
Credit Outstandings shall not exceed the Total Revolving Credit Commitment.
Within such limits, the Borrower may borrow, repay and reborrow under the
Revolving Credit Facility on a Business Day from the A&R Closing Date until, but
(as to borrowings and reborrowings) not including, the Revolving Credit
Termination Date; provided, however, that (1) no Revolving Loan that is a
Eurodollar Rate Loan shall be made which has an Interest Period that extends
beyond the Stated Termination Date and (2) each Revolving Loan that is a
Eurodollar Rate Loan may, subject to the provisions of Section 2.7, be repaid
only on the last day of the Interest Period with respect thereto unless such
payment is accompanied by the additional payment, if any, required by
Section 5.5.


(b)    Amounts. Each Revolving Loan hereunder and each Conversion under
Section 2.8 shall be in an amount of at least $500,000.


(c)    Procedures. An Authorized Representative shall give the Agent (i) at
least three (3) Business Days’ irrevocable written notice of a Borrowing Notice
with appropriate insertions, effective upon receipt, of each Revolving Loan
(which shall be borrowed as a Eurodollar Rate Loan) prior to 10:30 A.M. (New
York City time), (ii) at least three (3) Business Days’ irrevocable written
notice of an Interest Rate Selection Notice with appropriate insertions,
effective upon receipt, of each Revolving Loan that is to be Converted into a
Eurodollar Rate Loan prior to 10:30 A.M. (New York City time), and (iii) at
least one (1) Business Day’s irrevocable written notice of a Borrowing Notice
with appropriate insertions, effective upon receipt, of each Revolving Loan
(which shall be borrowed as a Base Rate Loan) prior to 10:30 A.M. (New York City
time) and (iv) at least three (3) Business Days’ irrevocable written notice


41

--------------------------------------------------------------------------------





of an Interest Rate Selection Notice with appropriate insertions, effective upon
receipt, of each Revolving Loan that is to be Converted into a Base Rate Loan
prior to 10:30 A.M. (New York City time). Each such notice shall specify the
amount of the borrowing, the date of borrowing or Conversion (as applicable),
type of Revolving Loan (Base Rate or Eurodollar Rate), the date of borrowing
and, if a Eurodollar Rate Loan, the Interest Period to be used in the
computation of interest.


(d)    Promptly (and, to the extent feasible, not later than 2:00 P.M. (New York
City time)) on the date specified for each borrowing under this Section 2.1,
each Lender shall, pursuant to the terms and subject to the conditions of this
Agreement, make the amount of the Loan or Loans to be made by it on such day
available by wire transfer to the Agent in the amount of its pro rata share,
determined according to such Lender’s Applicable Commitment Percentage of the
Revolving Loan or Revolving Loans to be made on such day. Such wire transfer
shall be directed to the Agent at the Principal Office and shall be in the form
of Dollars constituting immediately available funds. The amount so received by
the Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Borrower by delivery of the proceeds thereof as shall be
directed in the applicable Borrowing Notice by an Authorized Representative and
reasonably acceptable to the Agent.


(e)    The Borrower shall have the option to elect the duration of the initial
and any subsequent Interest Periods and to Convert the Revolving Loans in
accordance with Section 2.8. Eurodollar Rate Loans and Base Rate Loans may be
outstanding at the same time, provided, however, there shall not be outstanding
at any one time Eurodollar Rate Loans for the Borrower having more than two
(2) different Interest Periods. If the Agent does not receive an Interest Rate
Selection Notice giving notice of election of the duration of an Interest Period
by the time prescribed by Section 2.8, the Borrower shall be deemed to have
elected for any Eurodollar Loan an Interest Period of one month.


2.2    Payment of Interest.


(a)    The Borrower shall pay interest to the Agent for the account of each
Lender on the outstanding and unpaid principal amount of each Loan made by such
Lender for the period commencing on the date of such Loan until such Loan shall
be due at the then applicable Base Rate for Base Rate Loans or applicable
Eurodollar Rate for Eurodollar Rate Loans, as designated by the Authorized
Representative pursuant to Section 2.1; provided, however, that if any Event of
Default shall occur and be continuing, all amounts outstanding hereunder shall
bear interest during such period at the Default Rate.


(b)    Interest on each Loan shall be computed on the basis of a year
of 360 days and calculated in each case for the actual number of days elapsed.
Interest on each Loan shall be paid (x) in the case of Base Rate
Loans, quarterly in arrears on the tenth (10th) calendar day of each January,
April, July and October (or, if such day is not a Business Day, on the next
succeeding Business Day) and, in the case of Eurodollar Rate Loans, on the last
day of each Interest Period or every 90 days for any Interest Period greater
than 90 days, (y) upon payment or prepayment of the principal amount of any Loan
or any portion thereof, on the amount so paid or prepaid and (z) at the
Revolving Credit Termination Date.


42

--------------------------------------------------------------------------------







2.3    Payment of Principal.


(a)    Scheduled Repayment; Voluntary Prepayments. The principal amount of each
Revolving Loan shall be due and payable to the Agent for the benefit of each
Lender in full on the Stated Termination Date, or earlier as specifically
provided herein. The Borrower may prepay the outstanding principal amount of any
Loan, in whole or in part, (i) in the case of Base Rate Loans, upon notice given
to the Agent not later than 1:00 P.M. (New York City time) on the date of
payment and (ii) in the case of Eurodollar Rate Loans, upon three (3) Business
Days’ notice to the Agent. All such prepayments must be accompanied by accrued
interest up to, and including, the date of such prepayment and any compensation
due under Section 5.5 hereof.


(b)    Mandatory Prepayments and Commitment Reductions. (i) (A) Within 365 days
(as may be extended in accordance with Section 2.3(b)(i)(B)) after the
Borrower’s or a Restricted Subsidiary’s receipt of Net Proceeds of any Asset
Sale covered by Section 9.5 the Borrower or such Restricted Subsidiary, at its
option, may apply the Net Proceeds from such Asset Sale in accordance with
Section 2.3(b)(i)(B). Any Net Proceeds not applied in accordance with
Section 2.3(b)(i)(B) shall constitute “Excess Proceeds”. If at any time the
aggregate amount of Excess Proceeds exceeds $100,000,000 and Excess Proceeds of
at least $100,000,000 has been used to repay or purchase Senior Notes, the
Borrower shall cause to be prepaid an aggregate principal amount of Loans and
Senior Notes, on a pro rata basis, equal to 100% of the amount by which such
Excess Proceeds exceeds $100,000,000 and following such repayment the Total
Revolving Credit Commitment shall be permanently reduced by the aggregate
principal amount of the Loans so prepaid (allocated on a pro rata basis to each
Lender). The Borrower will prepay Loans (and permanently reduce Total Revolving
Credit Commitments) with Excess Proceeds within 30 days after the date that
Excess Proceed exceeds $100,000,000 and Excess Proceeds of at least $100,000,000
has been used to repay or purchase Senior Notes, subject, to each Lender’s
ability to reject such prepayment pursuant to Section 2.3(b)(iii).


(i)So long as no Event of Default shall have occurred and be continuing, the
Borrower may reinvest or cause to be reinvested all or any portion of any Net
Proceeds received from any Asset Sale covered by Section 9.5 (x) in (1) any one
or more businesses; provided, that such investment in any business is in the
form of the acquisition of Capital Stock and results in the Borrower or a
Restricted Subsidiary, as the case may be, owning an amount of the Capital Stock
of such business such that it constitutes a Restricted Subsidiary, (2) capital
expenditures or (3) acquisitions of other long-term assets, in each of (1),
(2) and (3), used or useful in a Similar Business or (y) to reduce Indebtedness
of a Restricted Subsidiary, other than Indebtedness owed to the Borrower or any
Restricted Subsidiary; provided, that in the case of clause (x) above, a binding
commitment shall be treated as a permitted application of the Net Proceeds from
the date of such commitment; provided that (1) such investment is consummated
within 635 days after receipt by the Borrower or any Restricted Subsidiary of
the Net Proceeds of any Asset Sale and (2) if such investment is not consummated
within the period set forth in subclause (1), the Net Proceeds not so applied
will be deemed to be Excess Proceeds.


(ii)If a Change of Control occurs, the Borrower shall prepay the entire
principal amount of the Loans on or prior to the date which is ninety (90) days
after the date of


43

--------------------------------------------------------------------------------





such Change of Control and the Total Revolving Credit Commitments shall be
permanently reduced to $0.


(iii)The Borrower shall notify the Agent in writing of any mandatory prepayment
of Loans and corresponding reduction of the Total Revolving Credit Commitments
required to be made pursuant to clauses (i) through (ii) of this Section 2.3(b)
at least three (3) Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Agent will promptly
notify each Lender of the contents of any such prepayment notice and of such
Lender’s pro rata share of the prepayment. Any Lender (a “Declining Lender”, and
any Lender which is not a Declining Lender, an “Accepting Lender”) may elect, by
delivering not less than two (2) Business Days prior to the proposed prepayment
date, a written notice (such notice, a “Rejection Notice”) that any mandatory
prepayment otherwise required to be made with respect to the Loans held by such
Lender pursuant to clause (i) of this Section 2.3(b) not be made, in which event
the portion of such prepayment or commitment reduction which would otherwise
have been applied to the Loans of the Declining Lenders shall instead be
retained by the Borrower. If a Lender fails to deliver a Rejection Notice within
the time frame specified above, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Loans.


(iv)If for any reason the aggregate amount of Loans outstanding at any time
exceeds the aggregate Total Revolving Credit Commitments then in effect, the
Borrower shall promptly prepay Loans in an aggregate amount equal to such
excess.


2.4    Manner of Payment.


(a)    Each payment of principal (including any prepayment) and payment of
interest and fees, and any other amount required to be paid to the Lenders with
respect to the Loans, shall be made to the Agent at the Principal Office, for
the account of each Lender, in Dollars and in immediately available funds
without setoff, deduction or counterclaim before 12:30 P.M. (New York City time)
(or, solely with respect to a prepayment of Base Rate Loans, 1:00 P.M. (New York
City time)) on the date such payment is due.


(b)    The Agent shall deem any payment made by or on behalf of the Borrower
hereunder that is not made both in Dollars and in immediately available funds
and prior to 12:30 P.M. (New York City time) (or, solely with respect to a
prepayment of Base Rate Loans, 1:00 P.M. (New York City time)) to be a
non-conforming payment. Any such payment shall not be deemed to be received by
the Agent until the time such funds become available funds. Any nonconforming
payment may constitute or become a Default or Event of Default. Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until the later of (x) the date such funds become available funds or (y) the
next Business Day at the Default Rate from the date such amount was due and
payable.


(c)    In the event that any payment hereunder becomes due and payable on a day
other than a Business Day, then such due date shall be extended to the next
succeeding Business Day unless provided otherwise under clause (a) of the
definition of “Interest Period”; provided that interest shall continue to accrue
during the period of any such extension and


44

--------------------------------------------------------------------------------





provided, further, that in no event shall any such due date be extended beyond
the Revolving Credit Termination Date.


(d)    Any payment or prepayment of any principal or interest on any Loan
hereunder shall be accompanied by a certificate signed by an Authorized
Representative and delivered to the Agent, which certificate shall identify such
Loan, the amount of principal and interest paid thereon.


2.5    Notes.


At the request of any Lender, Revolving Loans made by such Lender shall be
evidenced by a Note payable to such Lender or its registered assigns in the
respective amount of its Applicable Commitment Percentage of the Revolving
Credit Commitment and shall be duly completed, executed and delivered by the
Borrower.
2.6    Pro Rata Payments.


Except as otherwise provided herein, (a) each payment on account of the
principal of and interest on the Loans (including in connection with any
reduction of Commitments described under Section 2.7) and the fees described in
Section 2.10 shall be made to the Agent for the account of the Lenders pro rata
based on their Applicable Commitment Percentages, (b) all payments to be made by
the Borrower for the account of each of the Lenders on account of principal,
interest and fees, shall be made without diminution, set off, recoupment or
counterclaim, and (c) the Agent will promptly distribute to the Lenders in
immediately available funds payments received in fully collected, immediately
available funds from the Borrower.
2.7    Reductions; Increases.


(a) The Borrower shall, by notice from an Authorized Representative, have the
right from time to time but not more frequently than once each calendar month,
upon not less than three (3) Business Days’ written notice to the Agent,
effective upon receipt, to reduce the Total Revolving Credit Commitment. The
Agent shall give each Lender, within one (1) Business Day of receipt of such
notice, facsimile notice, or telephonic notice (confirmed in writing), of such
reduction. Each such reduction shall be in the aggregate amount of $500,000 or
such greater amount which is in an integral multiple of $500,000, or the entire
remaining Total Revolving Credit Commitment, and shall permanently reduce the
Total Revolving Credit Commitment. Each reduction of the Total Revolving Credit
Commitment shall be accompanied by payment of the Revolving Loans to the extent
that the principal amount of Revolving Credit Outstandings exceeds the Total
Revolving Credit Commitment after giving effect to such reduction, together with
accrued and unpaid interest on the amounts prepaid. No such reduction shall
result in the payment of any Eurodollar Rate Loan other than on the last day of
the Interest Period of such Eurodollar Rate Loan unless such prepayment is
accompanied by amounts due, if any, under Section 5.5. Any reduction of the
Total Revolving Credit Commitment shall be applied pro rata to the respective
Revolving Credit Commitments of the Lenders.
(b)    The Borrower shall, by notice from an Authorized Representative (a
“Increased Commitment Notice”), have the right from time to time upon not less
than three (3) Business Days’ written notice to the Agent, to increase the Total
Revolving Credit


45

--------------------------------------------------------------------------------





Commitment (any such increase, the “Increased Commitments”) in a minimum amount
of $500,000 or such greater amount that is an integral multiple of $500,000, up
to a maximum amount equal to the difference between $825,000,000 and the Total
Revolving Credit Commitment as of the date prior to the making of such Increased
Commitments. Each Increased Commitment Notice shall specify (i) the date (each,
an “Increased Amount Date”) on which the Borrower proposes that the Increased
Commitments shall be effective, which shall be a Business Day and (ii) the
identity of each existing Lender (each, an “Increasing Lender”) and each other
Person that is not an existing Lender that is an Eligible Assignee (each, a “New
Lender”) to whom the Borrower proposes any portion of such Increased Commitments
be allocated and the amounts of such allocations; provided that any existing
Lender approached to provide all or a portion of the Increased Commitments may
elect or decline, in its sole discretion, to provide such Increased Commitments.
Such Increased Commitments shall be effected pursuant to one or more accession
agreements executed and delivered by the Borrower, each New Lender and
Increasing Lender (as applicable) and the Agent; provided that no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Increased Commitments. The Increased Commitments shall be
on the same terms and subject to the same conditions as the existing
Commitments.
On any Increased Amount Date on which Increased Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, and
notwithstanding any other provision herein to the contrary, if as of the
Increased Amount Date prior to giving effect to the Increased Commitments any
Revolving Credit Outstandings exist, the Borrower shall borrow from the New
Lenders and Increasing Lenders an amount of new Loans that will be applied to
prepay the outstanding Loans of the existing Lenders so that after giving pro
forma effect to the Increased Commitments, such Loans and such prepayments, each
Lender holds an equal pro rata share of the Revolving Credit Outstandings;
provided that the Borrower shall make any payment due to any Lender under
Section 5.5. in connection therewith.
2.8    Conversions and Elections of Subsequent Interest Periods.


Subject to the limitations set forth below and in Article V, the Borrower may:
(a)upon delivery, effective upon receipt, of a properly completed Interest Rate
Selection Notice to the Agent on or before 10:30 A.M. (New York City time) on
any Business Day, (x) Convert all or a part of Eurodollar Rate Loans to Base
Rate Loans on the last day of the Interest Period for such Eurodollar Rate Loans
or (y) Continue all of any outstanding Borrowing of Eurodollar Rate Loans; and


(b)provided that no Default or Event of Default shall have occurred and be
continuing and upon delivery, effective upon receipt, of a properly completed
Interest Rate Selection Notice to the Agent on or before 10:30 A.M. (New York
City time) three (3) Business Days prior to the date of such Conversion, Convert
Base Rate Loans to Eurodollar Rate Loan on any Business Day.


Each election and Conversion or Continuation pursuant to this Section 2.8 shall
be subject to the limitations on Eurodollar Rate Loans set forth in the
definition of “Interest Period” herein and in Sections 2.1, 2.3 and Article V.
The Agent shall give written notice to each Lender of such


46

--------------------------------------------------------------------------------





notice of Conversion or Conversion prior to 3:00 P.M. (New York City time) on
the day such notice of election, Conversion or Continuation is received. All
such Conversions of Loans shall be effected pro rata based on the Applicable
Commitment Percentages of the Lenders.
2.9    Increase and Decrease in Amounts.


The amount of the Total Revolving Credit Commitment that shall be available to
the Borrower as Loans shall be reduced by the aggregate amount of Revolving
Credit Outstandings.
2.10    Fees.


The Borrower shall pay (i) the fees separately agreed to by the Borrower and the
Agent on the dates separately specified and (ii) a commitment fee for the period
from and including the A&R Closing Date to the Revolving Credit Termination
Date, computed at a rate of 0.500% per annum on the average daily amount of the
available unused Revolving Credit Commitment of such Lender during the period
for which payment is made, payable monthly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the A&R Closing Date. All
computations of fees shall be made on the basis of a 360-day year and actual
days elapsed.
2.11    Deficiency Advances.


No Lender shall be responsible for any default of any other Lender in respect to
such other Lender’s obligation to make any Loan hereunder nor shall the
Revolving Credit Commitment of any Lender hereunder be increased as a result of
such default of any other Lender. Without limiting the generality of the
foregoing, in the event any Lender shall fail to advance funds to the Borrower
as herein provided, the Agent may in its discretion and in its capacity as a
Lender, but shall not be obligated to, advance all or any portion of such amount
or amounts (each, a “deficiency advance”) and shall thereafter be entitled to
payments of principal of and interest on such deficiency advance in the same
manner and at the same interest rate or rates as if it had originally made such
Loan; provided that (i) such Defaulting Lender shall not be entitled to receive
payments of principal, interest or fees with respect to such deficiency advance
until such deficiency advance shall be paid by such Lender and (ii) upon payment
to the Agent from such other Lender of the entire outstanding amount of each
such deficiency advance, together with accrued and unpaid interest thereon, from
the most recent date or dates interest was paid to the Agent by the Borrower on
each Loan comprising the deficiency advance at the interest rate per annum for
overnight borrowing by the Agent from the Federal Reserve Bank, then such
payment shall be to the Agent as a Lender in full payment of such deficiency
advance and the Borrower shall be deemed to have borrowed the amount of such
deficiency advance from such other Lender as of the most recent date or dates,
as the case may be, upon which any payments of interest were made by the
Borrower thereon.
2.12    Use of Proceeds.


The proceeds of each Loan made pursuant to the Revolving Credit Facility
hereunder shall be used for working capital and other general corporate
purposes.


47

--------------------------------------------------------------------------------







2.13    Defaulting Lenders.


(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:


(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders.


(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article X or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments under the Revolving Credit Facility. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(b)    If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in


48

--------------------------------------------------------------------------------





accordance with the Commitments under the Revolving Credit Facility, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender




ARTICLE III


[RESERVED]




ARTICLE IV


RESERVED]




ARTICLE V


CHANGE IN CIRCUMSTANCES


5.1    Requirements of Law.


(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to Original Closing Date,
with respect to each Lender hereunder on the Original Closing Date, or such
later date that such Lender became a Lender hereunder, with respect to any other
Lender:


(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or


(ii)    shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost (other than a
Tax) to such Lender, by an amount that such Lender deems to be material, of
making, converting into, continuing or maintaining Eurodollar Rate Loans, or to
reduce any amount receivable hereunder in respect thereof (other than by reason
of any Tax), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender (on an after-tax basis) for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Agent) of the event by reason of which it has become so entitled.


49

--------------------------------------------------------------------------------







(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Original Closing Date, with respect to each Lender hereunder on the Original
Closing Date, or such later date that such Lender became a Lender hereunder,
with respect to any other Lender, shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Agent) of a written request therefor, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation (on an after‑tax basis) for such reduction.


(c)    Each Lender shall promptly notify the Borrower and the Agent of any event
of which it has knowledge occurring after the Original Closing Date, with
respect to each Lender hereunder on the Original Closing Date, or such later
date that such Lender became a Lender hereunder, with respect to any other
Lender, which will entitle a Lender to compensation pursuant to this
Section 5.1, and such Lender shall, upon written request by the Borrower,
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. A certificate as to
any additional amounts payable pursuant to this Section submitted by any Lender
to the Borrower (with a copy to the Agent) shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Section, the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than three months prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such three-month period shall be extended to include
the period of such retroactive effect. The obligations of the Borrower pursuant
to this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.


(d)    For purposes of this Section 5.1, (a) the Dodd-Frank Wall Street Reform
and Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder, are deemed to have been introduced or adopted subsequent
to the Original Closing Date (or the First Restatement Date, with respect to any
Lender that became a Lender on the First Restatement Date, or the Second
Restatement Date, with respect to any Lender that became a Lender on the Second
Restatement Date, or the A&R Closing Date, with respect to any Lender that
became a Lender on the A&R Closing Date), regardless of the date enacted or
adopted and (b) the adoption of the risk-based capital adequacy framework
commonly known as Basel III shall be deemed to have occurred subsequent to the
Original Closing Date (or the First Restatement Date, with respect to any Lender
that became a Lender on the First Restatement Date, or the Second Restatement
Date, with respect to any Lender that became a Lender on the Second Restatement
Date, or the A&R Closing Date, with respect to any Lender that became a Lender
on the A&R Closing Date) regardless of when adopted.


50

--------------------------------------------------------------------------------







5.2    Limitation on Types of Loans.


If on or prior to the first day of any Interest Period for any Eurodollar Rate
Loan:
(a)    the Agent determines (which determination shall be conclusive) that by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period; or


(b)    the Required Lenders determine (which determination shall be conclusive)
and notify the Agent that the Eurodollar Rate will not adequately and fairly
reflect the cost to the Lenders of funding Eurodollar Rate Loans for such
Interest Period;


then the Agent shall give the Borrower prompt notice thereof specifying the
relevant Type of Loans and the relevant amounts or periods, and so long as such
condition remains in effect, the Lenders shall be under no obligation to make
additional Loans of such Type, Continue Loans of such Type or to Convert Loans
of any other Type into Loans of such Type, and the Borrower shall, on the last
day(s) of the then current Interest Period(s) for the outstanding Loans of the
affected Type, either prepay such Loans or Convert such Loans into Base Rate
Loans in accordance with the terms of this Agreement.
5.3    Illegality.


Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to make,
maintain, or fund Eurodollar Rate Loans hereunder, then such Lender shall
promptly notify the Borrower thereof and such Lender’s obligation to make or
Continue Eurodollar Rate Loans and to Convert other Types of Loans into
Eurodollar Rate Loans shall be suspended until such time as such Lender may
again make, maintain, and fund Eurodollar Rate Loans (in which case the
provisions of Section 5.4 shall be applicable).
5.4    Treatment of Affected Loans.


If the obligation of any Lender to make a Eurodollar Rate Loan or to Continue,
or to Convert Loans of any other Type into, Loans of a particular Type shall be
suspended pursuant to Section 5.2 or 5.3 hereof (Loans of such Type being herein
called “Affected Loans” and such Type being herein called the “Affected Type”),
such Lender’s Affected Loans shall be automatically Converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for Affected
Loans (or, in the case of a Conversion required by Section 5.3 hereof, on such
earlier date as such Lender may specify to the Borrower with a copy to the
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.2 or 5.3 hereof that gave rise to such
Conversion no longer exist:
(a)    to the extent that such Lender’s Affected Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Affected Loans shall be applied instead to its Base Rate Loans;
and


(b)    all Loans that would otherwise be made or Continued by such Lender as
Loans of the Affected Type shall be made or Continued instead as Base Rate
Loans, and


51

--------------------------------------------------------------------------------





all Loans of such Lender that would otherwise be Converted into Loans of the
Affected Type shall be Converted instead into (or shall remain as) Base Rate
Loans.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.2 or 5.3 hereof that gave rise to the
Conversion of such Lender’s Affected Loans pursuant to this Section 5.4 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Loans of the Affected Type made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Loans of the Affected Type, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding Loans of the
Affected Type and by such Lender are held pro rata (as to principal amounts,
Types, and Interest Periods) in accordance with their respective Revolving
Credit Commitments.
5.5    Compensation.


Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense incurred by it as a
result of:
(a)    any payment, prepayment, or Conversion of a Eurodollar Rate Loan for any
reason (including, without limitation, the acceleration of the Loans pursuant to
Section 10.1) on a date other than the last day of the Interest Period for such
Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Article VI to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Rate Loan on the
date for such borrowing, Conversion, Continuation, or prepayment specified in
the relevant notice of borrowing, prepayment, Continuation, or Conversion under
this Agreement.


5.6    Taxes.


(a)    Any and all payments by or on account of any obligation of any Credit
Party to or for the account of any Lender or the Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction or
withholding for any and all Taxes, and all liabilities with respect thereto, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding, in the case of each Lender and the Agent,
Taxes imposed on its net income, overall gross receipts, capital or net worth,
and any franchise, doing business or similar Taxes imposed on it in lieu of net
income taxes, in each case, imposed on such Lender or Agent (as applicable) as a
result of a present or former connection between the Agent or such Lender (as
applicable) and the jurisdiction of the Governmental Authority imposing such tax
(other than any such connection arising solely from the Agent or such Lender (as
applicable) having been a party to, executed, delivered or performed its
obligations or received a payment under or engaged in any other transaction
pursuant to, or enforced, this Agreement or any other Loan Document). If any
such non-excluded Taxes (“Indemnified Taxes”) or Other Taxes (as defined below)
are required to be withheld by the applicable withholding agent from or in
respect of any sum payable under this Agreement or any


52

--------------------------------------------------------------------------------





other Loan Document to any Lender or the Agent, (i) the sum payable by the
applicable Credit Party shall be increased as necessary so that after all
required deductions have been made (including deductions applicable to
additional sums payable under this Section 5.6) such Lender (or, in the case of
an amount paid to the Agent for its own account, the Agent) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions, (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (iv) the applicable withholding agent shall furnish to the Agent (in a
reasonably prompt manner), at its address referred to in Section 12.2, the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of payment reasonably acceptable to such Lender or the Agent; provided
however, that no Credit Party shall be required to increase such amounts payable
to any Lender with respect to any Taxes that are (i) attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) imposed pursuant to FATCA.


(b)    In addition, the Borrower agrees to timely pay any and all present or
future stamp, documentary or other similar excise or property Taxes which arise
from any payment made under any Loan Document or from the execution,
performance, registration, delivery or enforcement of this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).


(c)    The Borrower agrees to indemnify each Lender and the Agent for the full
amount of Indemnified Taxes and Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 5.6) paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes are correctly or legally imposed or asserted. A
certificate as to the amount of such payment or liability delivered by any
Lender (or by the Agent, on its own behalf or on behalf of a Lender) shall be
conclusive absent manifest error.


(d)    Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Lender listed on the signature pages hereof
and on or prior to the date on which it becomes a Lender in the case of each
other Lender, and from time to time thereafter if requested in writing by the
Borrower or the Agent, shall provide the Borrower and the Agent with
documentation that would enable payments to be made to such Person without
backup withholding (i.e., an Internal Revenue Service Form W-9, or successor
form, certifying an exemption from backup withholding or the applicable Internal
Revenue Service Form W-8, or successor form, certifying non U.S. status). In
addition, each Lender and the Agent agrees that it will (i) take all actions
reasonably requested by the Borrower in writing that are consistent with
applicable legal and regulatory restrictions to claim any available reductions
or exemptions from Indemnified Taxes or Other Taxes and (ii) otherwise cooperate
with the Borrower to minimize any amounts payable by the Borrower under this
Section 5.6; provided, however, that in each case, any out-of-pocket cost
relating to such action or cooperation requested by the Borrower shall be borne
by the Borrower and no Lender shall be required to deliver any documentation
that is not legally eligible to deliver or take any action that it determines in
its sole good faith


53

--------------------------------------------------------------------------------





discretion, may be adverse in any non de minimis respect to it and not
indemnified to its satisfaction.


(e)    A Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
any payments under this Agreement shall deliver to the Borrower and the Agent,
at the time or times reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Lender is legally eligible to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the economic, legal or regulatory
position of such Lender.


(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment; provided that no Lender shall be required to deliver any documentation
pursuant to this Section 5.6(f) that it is not legally eligible to deliver


(g)    Within thirty (30) days after the date of any payment of Taxes by any
Credit Party, the Borrower shall furnish to the Agent the original or a
certified copy of a receipt evidencing such payment or other evidence of such
payment as is reasonably acceptable to the Agent.


(h)    If any Credit Party is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 5.6, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the sole judgment of such Lender, is not
otherwise disadvantageous to such Lender.


(i)    f the Agent or any Lender receives a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Credit Party or with
respect to which any Credit Party has paid additional amounts pursuant to this
Section 5.6, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Credit
Parties under this Section 5.6 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any net increase in Taxes imposed on such Person by reason of such refund and
the payment by such Person pursuant to this sentence) of the Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided


54

--------------------------------------------------------------------------------





that the Borrower, upon the request of the Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.


(j)Upon Borrower’s timely written request, the Lender shall, in good faith, with
due diligence, and at the Borrower’s expense, contest the validity,
applicability or amount of any Indemnified Taxes or Other Taxes for which
Borrower is responsible under this Section 5.6 by, in such Lender’s sole
discretion after consultation with Borrower, (i) resisting payment thereof,
(ii) not paying the same except under protest, if protest is necessary and
proper, or (iii) if payment is made, using reasonable efforts to obtain a refund
thereof in appropriate administrative and judicial proceedings; provided that
(y) the Lender will not be required to take any action hereunder which, in its
sole discretion, would cause the Lender to suffer a material economic, legal or
regulatory disadvantage, and (z) Borrower agrees to pay and shall timely pay on
written demand to such Lender all reasonable costs and expenses that such Lender
actually incurs in connection with and reasonably allocable to contesting such
claim (including reasonable legal and accounting fees, penalties, interest, and
additions to tax).


(k)Without prejudice to the survival of any other agreement of the Credit
Parties under the Loan Documents, the agreements and obligations of each Credit
Party contained in this Section 5.6 shall survive the termination of the
Revolving Credit Commitments, any assignment of rights by, or the replacement
of, a Lender, and the payment in full of the Loans.


(l)Each Lender hereby authorizes the Agent to deliver to the Loan Parties and to
any successor Agent any documentation provided by such Lender to the Agent
pursuant to this Section 5.6.




ARTICLE VI


CONDITIONS TO MAKING LOANS


6.1    Conditions of A&R Closing Date.


(a)    The effectiveness of this Agreement is subject to the prior or concurrent
satisfaction or waiver (in accordance with Section 12.6) of each of the
conditions precedent set forth in this Section 6.1. For the limited purpose of
this Section 6.1, the phrases “shall have received”, “shall have approved”,
“shall have demonstrated”, “shall have delivered” and similar phrases
contemplating that future performances were required shall be construed as being
performed or waived (in accordance with Section 12.6) as of the A&R Closing
Date.


(b)    The Agent shall have received, as of the A&R Closing Date, in form and
substance satisfactory to the Agent and Lenders, the following:


55

--------------------------------------------------------------------------------







(i)executed originals of each of this Agreement, the Notes (if applicable), and
the other initial Loan Documents, together with all schedules and exhibits
thereto;


(ii)the favorable written opinion or opinions with respect to the Loan Documents
and the transactions contemplated thereby of (i) special counsel to the Borrower
dated the A&R Closing Date (including opinions of New York and Bermuda counsel),
addressed to the Agent (on behalf of itself and the Lenders), substantially in
the form of Exhibit G-1 and Exhibit G-2 or otherwise reasonably satisfactory to
special counsel to the Agent and (ii) Christopher Beers, General Counsel of the
Borrower, substantially in the form of Exhibit G-3 or otherwise reasonably
satisfactory to special counsel to the Agent;


(iii)resolutions of the boards of directors or other appropriate governing body
(or of the appropriate committee thereof) of the Borrower (or an extract
thereof), certified by its secretary or assistant secretary as of the A&R
Closing Date, approving and adopting the Loan Documents to be executed by such
Person, and authorizing the execution and delivery thereof;


(iv)specimen signatures of officers of the Borrower executing the Loan Documents
on behalf of such party, certified by the secretary or assistant secretary of
the Borrower;


(v)the Organizational Documents of the Borrower certified by the Secretary of
State or comparable official of its jurisdiction of organization;


(vi)a certificate issued as of a recent date by or on behalf comparable of the
Ministry of Economic Development or comparable officials of the jurisdiction of
formation of the Borrower as to the due existence and good standing of the
Borrower;


(vii)notice of appointment of the initial Authorized Representative(s);


(viii)a certificate signed by a Chief Financial Officer of the Borrower
attesting to the Solvency of the Borrower after giving pro forma effect to the
entry into this Agreement in form and substance reasonably satisfactory to the
Agent;


(ix)at the A&R Closing Date, no Default or Event of Default specified in Article
X shall have occurred and be continuing;


(x)evidence that any fees payable by the Borrower on the A&R Closing Date to the
Agent and the Lenders have been paid in full;


(xi)all documentation and other information about the Borrower required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, as is requested
in writing by the Agent at least ten (10) days prior to the A&R Closing Date;
and


(xii)the Agent shall have received satisfactory evidence that the existing
Credit Agreement shall have been repaid in full (or satisfactory arrangements
made for such


56

--------------------------------------------------------------------------------





repayment) and the commitments thereunder shall have been permanently
terminated, and all related guarantees and security interests shall have been
terminated (or provisions reasonably satisfactory to the Agent shall have been
made for their termination).


6.2    Conditions of Revolving Loans.


The obligation of the Lenders to make Revolving Loans to the Borrower hereunder
on or subsequent to the A&R Closing Date is subject to the conditions precedent
that:
(a)each of the conditions to making the Revolving Credit Facility available to
the Borrower, as set forth in Section 6.1, shall have been satisfied on or prior
to the date of such Loan;


(b)the representations and warranties of the Borrower set forth in Article VII
and in each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Loan, with the same effect as
though such representations and warranties had been made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date;


(c)the Agent shall have received a Borrowing Notice as required by
Section 2.1(c);


(d)at the time of (and after giving effect to) such Loan, no Default or Event of
Default specified in Article X shall have occurred and be continuing; and


(e)immediately after giving effect to the such Loan:


(i)the aggregate principal balance of all outstanding Revolving Loans for each
Lender shall not exceed such Lender’s Revolving Credit Commitment;


(ii)the Revolving Credit Outstandings shall not exceed the Total Revolving
Credit Commitment.




ARTICLE VII


REPRESENTATIONS AND WARRANTIES


Each of the Borrower and each Guarantor (if any) represents and warrants with
respect to itself and its respective Subsidiaries (if any) (which
representations and warranties shall survive the delivery of the documents
mentioned herein and the making of Loans) that:
7.1    Organization and Authority.


(a)    Each of the Borrower, each Guarantor (if any) and each Subsidiary is a
corporation, partnership or limited liability company duly organized and validly
existing under the laws of the jurisdiction of its formation;


57

--------------------------------------------------------------------------------







(b)    Each of the Borrower, each Guarantor (if any) and each Subsidiary (x) has
the requisite power and authority to own its properties and assets and to carry
on its business as now being conducted and as contemplated in the Loan
Documents, and (y) is qualified to do business in every jurisdiction in which
failure so to qualify would have a Material Adverse Effect;


(c)    The Borrower has the power and authority to execute, deliver and perform
this Agreement and to execute, deliver and perform each of the other Loan
Documents to which it is a party;


(d)    Each Guarantor (if any) has the power and authority to execute, deliver
and perform each of the Loan Documents to which it is a party; and


(e)    When executed and delivered, each of the Loan Documents to which the
Borrower or any Guarantor is a party will be the legal, valid and binding
obligation or agreement, as the case may be, of the Borrower or such Guarantor
(as the case may be), enforceable against the Borrower or such Guarantor (as the
case may be) in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity (whether considered in a proceeding at
law or in equity).


7.2    Loan Documents.


The execution, delivery and performance by each Credit Party of each of the Loan
Documents to which it is a party:
(a)    have been duly authorized by all requisite Organizational Action of such
Credit Party (as the case may be) required for the lawful execution, delivery
and performance thereof;


(b)    do not violate any provisions of (i) any applicable law, rule or
regulation, (ii) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on such Credit
Party or their respective properties or (iii) the Organizational Documents of
such Credit Party;


(c)    do not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse of time
or both, would constitute an event of default, under any contract, indenture,
agreement or other instrument or document to which such Credit Party is a party,
or by which the properties or assets of such Credit Party are bound; and


(d)    do not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of such Credit Party or any Subsidiary.


7.3    Solvency.


At the time of each Loan to the Borrower, the Borrower and each Guarantor (if
any) is Solvent after giving effect to the transactions contemplated by the Loan
Documents.


58

--------------------------------------------------------------------------------







7.4    Use of Proceeds.


The proceeds of each Loan made pursuant to the Revolving Credit Facility
hereunder shall be used as described under Section 2.12.


7.5    Financial Condition.


The audited consolidated financial statements of the Borrower and its
Subsidiaries dated December 31, 2015, copies of which have been furnished to
each Lender on or before the A&R Closing Date, have been prepared using
accounting methods, procedures and policies which are in accordance with GAAP
and present fairly in all material respects the financial position of the
Borrower and its Subsidiaries on a consolidated basis, in each case, as at the
dates thereof, and the results of operations and statements of cash flows for
the periods then ended (as to any unaudited interim financial statements,
subject to normal year-end audit adjustments and the absence of footnotes).
Neither the Borrower nor any of its Subsidiaries had, to the knowledge of the
Borrower, as at the date of the most recent balance sheet referred to above, any
material Contingent Obligation, contingent liability or liability for taxes, or
any long term lease, including, without limitation, any interest rate or foreign
currency swap or exchange transaction, which is not reflected in the foregoing
statements or in the notes thereto and which, to the knowledge of the Borrower
or the Borrower, has any reasonable likelihood of resulting in a material cost
or loss. Since December 31, 2015 there has been no development or event which
has had a Material Adverse Effect.
7.6    Anti-Corruption and Sanctions.


The Borrower and its Restricted Subsidiaries observe and conform to FCPA
Compliance and Sanctions Compliance.
7.7    Title to Properties.


The Borrower and each of its Subsidiaries has good and marketable title to all
its real and personal properties, subject to no Liens of any kind except
Permitted Liens.
7.8    Taxes.


Except as set forth in Schedule 7.8, the Borrower and each of its Subsidiaries
has filed or caused to be filed all federal, state, local and foreign Tax
returns in each case that are required to be filed by it and that, the failure
to file, would reasonably be expected to have a Material Adverse Effect
(individually or in the aggregate) and, except for Taxes and assessments being
contested in good faith by appropriate proceedings diligently conducted and
against which reserves in accordance with GAAP reflected in the financial
statements most recently delivered pursuant to Section 8.1(a) and satisfactory
to the Borrower’s independent certified public accountants have been
established, have paid or caused to be paid all Taxes (whether or not shown on
said returns or on any assessment received by it), to the extent that such Taxes
have become due.
7.9    Other Agreements.


59

--------------------------------------------------------------------------------







The Borrower and any Guarantor (if any):
(i)    is not a party to or subject to any judgment, order, decree, agreement,
lease or instrument, or subject to other restrictions, which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect; or


(ii)    is not in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement or
instrument to which the Borrower or such Guarantor is a party, which default
has, or if not remedied within any applicable grace period could reasonably be
likely to have, a Material Adverse Effect.


7.10    Litigation.


Except as set forth in Schedule 7.10, there is no action, suit, investigation or
proceeding at law or in equity or by or before any governmental instrumentality
or agency or arbitral body pending, or, to the knowledge of the Borrower,
threatened by or against the Borrower or any Guarantor or affecting any such
Person or any properties or rights of any such Person, which could reasonably be
likely to have a Material Adverse Effect.
7.11    Federal Regulations.


No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board. If requested by any Lender or
the Agent, the Borrower will furnish to the Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
7.12    Investment Company.


No Credit Party is an “investment company”, or “promoter” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1, et seq.). The
application of the proceeds of the Loans and repayment thereof by the Borrower
and the performance by the Borrower and the other Credit Parties of the
transactions contemplated by the Loan Documents will not violate any provision
of said Act, or any rule, regulation or order issued by the Securities and
Exchange Commission thereunder, in each case as in effect on the A&R Closing
Date.
7.13    Patents, Etc.


The Borrower and each Guarantor (if any) owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights necessary to or used in the conduct of its businesses as
now conducted and as contemplated by the Loan Documents, without known conflict
with any patent, license, franchise, trademark, trade secret,


60

--------------------------------------------------------------------------------





trade name, copyright, other proprietary right of any other Person except as
could not reasonably be likely to have a Material Adverse Effect.
7.14    No Untrue Statement.


Neither (a) this Agreement nor any other Loan Document or certificate or
document executed and delivered by or on behalf of the Borrower or any other
Credit Party in accordance with or pursuant to any Loan Document nor (b) any
written statement, representation, or warranty provided to the Agent in
connection with the negotiation or preparation of the Loan Documents contains
any misrepresentation or untrue statement of material fact or omits to state a
material fact necessary, in light of the circumstance under which it was made,
in order to make any such warranty, representation or statement contained
therein not misleading.
7.15    No Consents, Etc.


Neither the respective businesses or properties of the Borrower or any
Subsidiary, nor any relationship among the Borrower or any Subsidiary and any
other Person, nor any circumstance in connection with the execution, delivery
and performance of the Loan Documents and the transactions contemplated thereby,
is such as to require a consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person on the part of the Borrower as a condition to the execution, delivery and
performance of, or consummation of the transactions contemplated by the Loan
Documents, which, if not obtained or effected, would be reasonably likely to
have a Material Adverse Effect, or if so, such consent, approval, authorization,
filing, registration or qualification has been duly obtained or effected, as the
case may be.
7.16    Employee Benefit Plans.


(a)    Neither the Borrower nor any ERISA Affiliate has (i) failed to make any
contribution required by Section 430 of the Code or Section 303 of ERISA by its
due date with respect to any Single Employer Plan, whether or not waived, or
failed to make any required contribution to a Multiemployer Plan during the
six-year period prior to the date on which this representation is made or deemed
made or (ii) any other liability to the PBGC which remains outstanding, in each
case described in clause (i) or (ii) above, in an amount that would be
reasonably likely to have a Material Adverse Effect;


(b)    No Termination Event has occurred during the six-year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur with respect to any Single Employer Plan or Multiemployer
Plan, and neither the Borrower nor any ERISA Affiliate has incurred any unpaid
withdrawal liability with respect to any Multiemployer Plan that, in each case,
could be reasonably expected to have a Material Adverse Effect; and


(c)    The present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Single Employer Plan) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made for


61

--------------------------------------------------------------------------------





each such plan, exceed the then current value of the assets of such Single
Employer Plan allocable to such benefits by a material amount.


7.17    No Default.


As of the A&R Closing Date, there does not exist any Default or Event of Default
hereunder.
7.18    Environmental Laws.


Except as listed on Schedule 7.18, the Borrower and each Guarantor (if any) is
in compliance with all applicable Environmental Laws and has been issued and
currently maintains all required federal, state and local permits, licenses,
certificates and approvals. Except as listed on Schedule 7.18, neither the
Borrower nor any Guarantor (if any) has been notified of any pending or
threatened action, suit, proceeding or investigation, and the Borrower nor any
Guarantor (if any) is aware of any facts, which (a) calls into question, or
could reasonably be expected to call into question, compliance by the Borrower
or any Guarantor (if any) with any Environmental Laws, (b) seeks, or could
reasonably be expected to form the basis of a meritorious proceeding, to
suspend, revoke or terminate any license, permit or approval necessary for the
operation of the Borrower’s or any Guarantor’s (if any) business or facilities
or for the generation, handling, storage, treatment or disposal of any Hazardous
Materials, or (c) seeks to cause, or could reasonably be expected to form the
basis of a meritorious proceeding to cause, any property of the Borrower or any
Guarantor (if any) to be subject to any restrictions on ownership, use,
occupancy or transferability under any Environmental Law.
7.19    Withholding Taxes.


The Borrower, to its knowledge, as of the date of this Agreement is not required
to withhold or deduct any Taxes imposed by any Governmental Authority on any
payments hereunder or under any other Loan Document.
7.20    EEA Financial Institution.


No Credit Party is an EEA Financial Institution.


ARTICLE VIII
AFFIRMATIVE COVENANTS


Unless the Required Lenders shall otherwise consent in writing, the Borrower
will, and where applicable will cause each Restricted Subsidiary (if any), to:
8.1    Financial Reports, Etc.


(a)    As soon as practical and in any event within 90 days after the end of
each Fiscal Year, deliver or cause to be delivered to the Agent and each Lender
audited consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such Fiscal Year, and the notes thereto (if any), and the relating
audited consolidated statements of income, changes in


62

--------------------------------------------------------------------------------





stockholders’ (or members’) equity and cash flows, and the respective notes
thereto (if any), for such Fiscal Year, setting forth comparative financial
statements for the preceding year (if applicable), reported on by Ernst &Young
LLP or other independent certified public accountants of nationally recognized
standing all prepared in accordance with GAAP, accompanied by a certificate of
an Authorized Representative, which certificate shall be in the form of
Exhibit H and accompanied by an unaudited reconciliation that explains in
reasonable detail the differences between the financial information relating to
the Borrower and its Subsidiaries, on the one hand, and the financial
information of the Borrower and its Restricted Subsidiaries on a standalone
basis, on the other hand; provided that the Borrower shall be deemed to have
satisfied its delivery obligations with respect to the above financial
statements and unaudited reconciliation (but not the certificate referred to
above) if the full text of such financial statements and unaudited
reconciliation have been posted to and are generally available on the Borrower’s
website;


(b)    As soon as practical and in any event within 60 days after the end of
each fiscal quarter (except the last fiscal quarter of the Fiscal Year), deliver
to the Agent and each Lender consolidated income statements of the Borrower and
its Subsidiaries prepared in accordance with GAAP, accompanied by a certificate
of an Authorized Representative to the effect that such financial statements
present fairly, in all material respects, the financial position of the Borrower
and its Subsidiaries as of the end of such fiscal period and the results of
their operations for such fiscal period and accompanied by an unaudited
reconciliation that explains in reasonable detail the differences between the
financial information relating to the Borrower and its Subsidiaries, on the one
hand, and the financial information of the Borrower and its Restricted
Subsidiaries on a standalone basis, on the other hand; provided that the
Borrower shall be deemed to have satisfied its delivery obligations with respect
to the above financial statements and unaudited reconciliation if the full text
of such financial statements and unaudited reconciliation have been posted to
and are generally available on the Borrower’s website;


(c)    Concurrently with any delivery of financial statements under
Section 8.1(a) or (b), deliver or cause to be delivered as set forth above a
report in form and substance reasonably satisfactory to the Agent which
certificate shall be in the form of Exhibit H, stating that the Borrower is in
compliance with the covenants and setting forth in reasonable detail the
calculations demonstrating such compliance with the covenants and terms hereof
and that no Default or Event of Default has occurred and is continuing, in each
case as of the end of such month (the “Quarterly Covenant Compliance Report”);


(d)    Promptly upon their becoming available to the Borrower, the Borrower
shall deliver to the Agent and each Lender a copy of (i) all regular or special
reports or effective registration statements which the Borrower or any
Subsidiary shall file with the Securities and Exchange Commission (or any
successor thereto) or any securities exchange, (ii) any proxy statement
distributed by the Borrower or any Subsidiary to its shareholders, bondholders
or the financial community in general, and (iii) any management letter or other
report submitted to the Borrower or any Subsidiary by independent accountants in
connection with any annual, interim or special audit of the Borrower or any
Subsidiary; provided that the Borrower shall be deemed to have satisfied its
delivery obligations with respect to the above documents if the full text of
such documents have been posted to and are generally available on the Borrower’s
website; and


63

--------------------------------------------------------------------------------







(e)    Promptly, from time to time, deliver or cause to be delivered to the
Agent and each Lender such other information regarding the Borrower’s and any
Subsidiary’s operations, business affairs and financial condition as the Agent
or such Lender may reasonably request.


Subject to Section 12.15, the Agent and the Lenders are hereby authorized to
deliver a copy of any such financial or other information delivered hereunder to
the Lenders (or any affiliate of any Lender) or to the Agent, to any
Governmental Authority having jurisdiction over the Agent or any of the Lenders
pursuant to any written request therefor or in the ordinary course of
examination of loan files, or to any other Person who shall acquire or consider
the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement.
8.2    Maintain Properties.


Maintain all properties necessary to its operations in good working order and
condition, make all needed repairs, replacements and renewals to such
properties, and maintain free from Liens all trademarks, trade names, patents,
copyrights, trade secrets, know-how, and other intellectual property and
proprietary information (or adequate licenses thereto), in each case as are
reasonably necessary to conduct its business as currently conducted or as
contemplated hereby, all in accordance with customary and prudent business
practices.
8.3    Existence, Qualification, Etc.


Except as otherwise expressly permitted under Section 9.7, do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence and all material rights and franchises, and maintain its license or
qualification to do business as a foreign corporation and good standing in each
jurisdiction in which failure to do so would have a Material Adverse Effect.
8.4    Regulations and Taxes.


Comply with or contest in good faith all statutes and governmental regulations
and timely pay or contest in good faith all Taxes, assessments, governmental
charges, claims for labor, supplies, rent and any other obligation which, if
unpaid, would become a Lien other than a Permitted Lien against any of its
properties unless such Lien could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
8.5    [RESERVED].


8.6    True Books.


Keep true books of record and account in which full, true and correct entries
will be made of all of its dealings and transactions, and set up on its books
such reserves as may be required by GAAP with respect to doubtful accounts and
all taxes, assessments, charges, levies and claims and with respect to its
business in general, and include such reserves in interim as well as year-end
financial statements.


64

--------------------------------------------------------------------------------







8.7    Right of Inspection.


Permit any Person designated by any Lender or the Agent to visit and inspect any
corporate book or financial report of the Borrower or any Subsidiary and to
discuss its affairs, finances and accounts with its principal officers and
independent certified public accountants, all at reasonable times, at reasonable
intervals and with reasonable prior notice; provided that upon any Event of
Default, such access shall be at any time.
8.8    Observe All Laws.


Conform to and duly observe all Requirements of Law and all other valid
requirements of any Governmental Authority with respect to the conduct of its
business (including, without limitation, FCPA Compliance and Sanctions
Compliance) unless, except with respect to FCPA Compliance and Sanctions
Compliance, the failure to so conform or observe would not have a Material
Adverse Effect.
8.9    Governmental Licenses.


Obtain and maintain all licenses, permits, certifications and approvals of all
applicable Governmental Authorities of which the failure to so obtain and
maintain would not have a Material Adverse Effect and as contemplated by the
Loan Documents.
8.10    Officer’s Knowledge of Default.


Upon any officer of the Borrower obtaining knowledge of any Default or Event of
Default hereunder or under any other obligation of the Borrower or any
Subsidiary to any Lender, or any event, or occurrence which is reasonably
expected to have a Material Adverse Effect, cause such officer or an Authorized
Representative to promptly notify the Agent of the nature thereof, the period of
existence thereof, and what action the Borrower or such Subsidiary proposes to
take with respect thereto.
8.11    Suits or Other Proceedings.


Upon any officer of the Borrower obtaining knowledge of any action, suit,
litigation, investigation, or other proceeding being instituted or threatened
against the Borrower or any Subsidiary, in any court or before any Governmental
Authority, or any attachment, levy, execution or other process being instituted
against any assets of the Borrower or any Subsidiary, making a claim or claims
in an aggregate amount greater than $5,000,000, exclusive of punitive damages,
not otherwise covered by insurance or that would otherwise be reasonably
expected to have a Material Adverse Effect, promptly deliver to the Agent
written notice thereof stating the nature and status of such action, suit,
litigation, investigation, dispute, proceeding, levy, execution or other
process.
8.12    Notice of Environmental Complaint or Condition.


Promptly provide to the Agent true, accurate and complete copies of any and all
notices, complaints, orders, directives, claims or citations received by the
Borrower or any Subsidiary relating to any (a) violation or alleged violation by
the Borrower or any Subsidiary of


65

--------------------------------------------------------------------------------







any applicable Environmental Law; (b) release or threatened release by the
Borrower or any Subsidiary, or by any Person handling, transporting or disposing
of any Hazardous Material on behalf of the Borrower or any Subsidiary, or at any
facility or property owned or leased or operated by the Borrower or any
Subsidiary, of any Hazardous Material, except where occurring legally pursuant
to a permit or license; or (c) liability or alleged liability of the Borrower or
any Subsidiary for the costs of cleaning up, removing, remediating or responding
to a release of Hazardous Materials.
8.13    [RESERVED].


8.14    [RESERVED].


8.15    Continued Operations.


Continue at all times to conduct its business and engage principally in the same
line or lines of business substantially as heretofore conducted.
8.16    Employee Benefit Plans.


With reasonable promptness, and in any event within thirty (30) days after the
Borrower knows or has reason to know thereof, give notice to the Agent of
(a) the establishment of any Single Employer Plan (which notice shall include a
copy of such plan), (b) the failure of the Borrower or any ERISA Affiliate to
make a required installment or payment under Section 303(j) of ERISA or
Section 430(j) of the Code by the due date; (c) the occurrence of a Termination
Event with respect to any Single Employer Plan or Multiemployer Plan; and
(d) the institution of proceedings or the taking of any other action by the PBGC
or the Borrower or any ERISA Affiliate or any Multiemployer Plan with respect to
the withdrawal from, or the termination or Insolvency of, any Multiemployer
Plan.


ARTICLE IX
NEGATIVE COVENANTS
Unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will cause each Restricted Subsidiary thereof (if any) not to:
9.1    [RESERVED].


9.2    [RESERVED].


9.3    Liens.


(i)The Borrower will not create, incur, assume or otherwise cause or suffer to
exist or become effective any Lien that secures obligations under any
Indebtedness of the Borrower or any Guarantor (the “Initial Lien”) of any kind
upon any of its property or assets, now owned or hereafter acquired, except any
Initial Lien if (a) the Obligations are equally and ratably secured with (or on
a senior basis to, in the case such Initial Lien secures any


66

--------------------------------------------------------------------------------





Subordinated Indebtedness) the obligations secured by such Initial Lien or
(b) such Initial Lien is a Permitted Lien.


(ii)Any Lien created for the benefit of the Lenders pursuant to clause (a) of
Section 9.3(i) shall provide by its terms that such Lien shall be automatically
and unconditionally released and discharged upon the release and discharge of
the Initial Lien.


9.4    Indebtedness.


(i) The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or preferred stock; provided, however, that the
Borrower may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if the Fixed Charge Coverage Ratio
for the Borrower and the Restricted Subsidiaries for the most recently ended
four full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or preferred stock is issued would have been at
least 2.00 to 1.00, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred, or the Disqualified Stock or preferred stock had been issued,
as the case may be, and the application of proceeds therefrom had occurred at
the beginning of such four-quarter period.
(ii) The foregoing limitations will not apply to:


(a)the incurrence of Indebtedness of the Borrower under Credit Facilities in an
aggregate amount at any time outstanding not to exceed the greater of (x)
$300 million and (y) 5.0% of Total Assets pursuant to this clause (a);


(b)Indebtedness represented by Senior Notes outstanding on the A&R Closing Date;


(c)Existing Indebtedness and any Indebtedness under this Agreement (but
excluding any Indebtedness described in clauses (a) and (b));


(d)Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and preferred stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets, in an aggregate principal amount which, when aggregated with the
principal amount of all other Indebtedness, Disqualified Stock and preferred
stock then outstanding and incurred pursuant to this clause (d) and including
all Refinancing Indebtedness incurred to refund, refinance or replace any other


67

--------------------------------------------------------------------------------





Indebtedness, Disqualified Stock and preferred stock incurred pursuant to this
clause (d), does not exceed the greater of (x) $70.0 million and (y) 1% of Total
Assets;


(e)Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued, including without limitation letters of credit in
respect of workers’ compensation claims, health, disability or other benefits to
employees or former employees or their families or property, casualty or
liability insurance or self-insurance, and letters of credit in connection with
the maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses from governmental authorities, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;


(f)Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;


(g)Indebtedness of the Borrower to a Restricted Subsidiary; provided that, other
than in the case of intercompany current liabilities incurred in connection with
the cash management or similar operations of the Borrower and the Restricted
Subsidiaries to finance working capital needs of the Restricted Subsidiaries,
any such Indebtedness is subordinated in right of payment to the Loans; provided
further that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed, in
each case to be an incurrence of such Indebtedness not permitted by this
clause (g);


(h)Indebtedness of a Restricted Subsidiary to the Borrower or another Restricted
Subsidiary; provided that, any subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed in
each case to be an incurrence of such Indebtedness not permitted by this
clause (h);


(i)shares of preferred stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of preferred stock not permitted by this clause (i);


68

--------------------------------------------------------------------------------







(j)Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting:


(A)interest rate risk; or


(B)exchange rate risk with respect to any currency exchange; or


(C)commodity risk; or


(D)any combination of the foregoing;


(k)obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any Restricted Subsidiary in
the ordinary course of business or consistent with past practice or industry
practice;


(l)Indebtedness, Disqualified Stock and preferred stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (l), does not at any one time outstanding exceed the sum of:


(x)    the greater of (1) $200.0 million and (2) 3.0% of Total Assets; and
(y)    100% of the net cash proceeds received by the Borrower since the A&R
Closing Date from the issue or sale of Equity Interests of the Borrower or cash
contributed to the capital of the Borrower (in each case other than proceeds of
Disqualified Stock or sales of Equity Interests to the Borrower or any of its
Subsidiaries) as determined in accordance with clauses (c) (2) and (c)(3) of
Section 9.14(i) to the extent such net cash proceeds or cash have not been
applied pursuant to such clauses to make Restricted Payments or to make other
investments, payments or exchanges pursuant to Section 9.14(ii) or to make
Permitted Investments (other than Permitted Investments specified in clauses (a)
and (c) of the definition thereof);
(m)(1) any guarantee by the Borrower of Indebtedness or other obligations of any
Restricted Subsidiary so long as the incurrence of such Indebtedness incurred by
such Restricted Subsidiary is permitted under the terms of this Agreement, or


(2)    any guarantee by a Restricted Subsidiary of Indebtedness of the Borrower
or another Restricted Subsidiary so long as the incurrence of such Indebtedness
incurred by the Borrower or such other Restricted Subsidiary is permitted under
the terms of this Agreement;


(n)the incurrence by the Borrower or any Restricted Subsidiary of Indebtedness,
Disqualified Stock or preferred stock which serves to refund or refinance any
Indebtedness, Disqualified Stock or preferred stock incurred as permitted under
the Section 9.4(i) and clauses (b) and (c) above, this clause (n) and
clauses (o) and (q) below


69

--------------------------------------------------------------------------------





or any Indebtedness, Disqualified Stock or preferred stock issued to so refund
or refinance such Indebtedness, Disqualified Stock or preferred stock including
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including tender premiums), defeasance costs and fees in connection
therewith (the “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:


(1)except in the case of Indebtedness incurred pursuant to clause (q) below or
any Refinancing Indebtedness of such Indebtedness, has a Weighted Average Life
to Maturity at the time such Refinancing Indebtedness is incurred which is not
less than the shorter of (x) remaining Weighted Average Life to Maturity of the
Indebtedness, Disqualified Stock or preferred stock being refunded or refinanced
and (y) in the case of Subordinated Indebtedness, the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired that
were due on or after the date one year following the maturity date of any
Revolving Loans then outstanding were instead due on such date one year
following the maturity date of such Revolving Loans (provided that, in the case
of this subclause (n)(1)(y), such Indebtedness does not provide for any
scheduled principal payments prior to the maturity date of the Revolving Loans
in excess of, or prior to, the scheduled principal payments due prior to such
maturity for the Indebtedness, Disqualified Stock or preferred stock being
refunded or refinanced or defeased);


(2)to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated in right of payment to the Revolving Loans, such Refinancing
Indebtedness is subordinated in right of payment to the Revolving Loans at least
to the same extent as the Indebtedness being refinanced or refunded or
(ii) Disqualified Stock or preferred stock, such Refinancing Indebtedness must
be Disqualified Stock or preferred stock, respectively; and


(3)shall not include


(x)    Indebtedness, Disqualified Stock or preferred stock of a Subsidiary that
refinances Indebtedness, Disqualified Stock or preferred stock of the Borrower;
or
(y)    Indebtedness, Disqualified Stock or preferred stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
preferred stock of an Unrestricted Subsidiary;
(o)Indebtedness, Disqualified Stock or preferred stock of Persons that are
acquired by the Borrower or any Restricted Subsidiary or amalgamated or merged
into the Borrower or a Restricted Subsidiary in accordance with the terms of
this Agreement; provided that such Indebtedness, Disqualified Stock or preferred
stock is not incurred in contemplation of such acquisition, amalgamation or
merger; provided further that after giving effect to such acquisition,
amalgamation or merger, either:


70

--------------------------------------------------------------------------------







(1)the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first sentence of this covenant; or


(2)the Fixed Charge Coverage Ratio is not less than immediately prior to such
acquisition, amalgamation or merger;


(p)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;


(q)Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and preferred stock, including any predelivery payment financing, incurred by
the Borrower or any of its Restricted Subsidiaries, relating to the purchase,
lease, acquisition, improvement or modification of any aircraft, engines, spare
parts or similar assets, including in the form of financing from aircraft or
engine manufacturers or their affiliates and whether through the direct purchase
of assets or the Capital Stock of any Person owning such assets, so long as the
amount of such indebtedness does not exceed the purchase price of such aircraft
and any improvements or modifications thereto and is incurred not later
than 270 days after the date of such purchase, lease, acquisition, improvement
or modification;


(r)Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit issued pursuant to Credit Facilities, in a principal amount not
in excess of the stated amount of such letter of credit; and


(s)Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business.


(iii)For purposes of determining compliance with this Section 9.4, in the event
that an item of Indebtedness, Disqualified Stock or preferred stock meets the
criteria of more than one of the categories of permitted Indebtedness,
Disqualified Stock or preferred stock described in Sections 9.14(ii)(a) through
(s) or is entitled to be incurred pursuant to Section 9.4(i), the Borrower, in
its sole discretion, may classify or reclassify such item of Indebtedness in any
manner that complies with this covenant and the Borrower may divide and classify
an item of Indebtedness in more than one of the types of Indebtedness described
in Sections 9.14(i) and (ii). Accrual of interest, the accretion of accreted
value and the payment of interest in the form of additional Indebtedness,
Disqualified Stock or preferred stock will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or preferred stock for purposes of this
covenant.


(iv)For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case


71

--------------------------------------------------------------------------------





of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced.


(v)The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.


(vi)The Borrower will not, directly or indirectly, incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Borrower unless such Indebtedness is
expressly subordinated in right of payment to the Loans to the extent and in the
same manner as such Indebtedness is subordinated in right of payment to other
Indebtedness of the Borrower.


(vii)Unsecured Indebtedness shall not be treated as subordinated or junior to
secured Indebtedness merely because it is unsecured or Indebtedness shall not be
treated as subordinated or junior to any other Indebtedness merely because it
has a junior priority with respect to the same collateral.


9.5    Asset Sales.


(i)    The Borrower will not, and will not permit any Restricted Subsidiary to,
cause, make or suffer to exist an Asset Sale, unless:


(a)the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets sold or otherwise disposed of;


(b)except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents.


(ii)    For purposes of this Section 9.5 and Section 2.3(b)(i), the following
are deemed to be cash or Cash Equivalents:


(a)    any liabilities (as shown on the Borrower’s, or such Restricted
Subsidiary’s most recent internally available balance sheet or in the notes
thereto) of the Borrower or any Restricted Subsidiary (whether assumed or
otherwise discharged) other than liabilities that are by their terms
subordinated to the Loans;


(b)    any securities received by the Borrower or such Restricted Subsidiary
from such transferee that are converted by the Borrower or such Restricted
Subsidiary


72

--------------------------------------------------------------------------------





into cash (to the extent of the cash received) within 180 days following the
closing of such Asset Sale; and


(c)any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (c) that is at that time outstanding, not to exceed the greater
of (x) $200.0 million and (y) 3.0% of Total Assets at the time of the receipt of
such Designated Noncash Consideration, with the Fair Market Value of each item
of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value.


9.6    [RESERVED].


9.7    Merger or Consolidation.


(i)    The Borrower may not consolidate, amalgamate or merge with or into or
wind up into (whether or not the Borrower is the surviving corporation), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions, to any Person unless:


(a)    the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a Person organized or existing under
the laws of a Permitted Jurisdiction (such Person, as the case may be, being
herein called the “Successor Company”);


(b)    the Successor Company, if other than the Borrower, expressly assumes all
the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to an amendment to this agreement or other documents or
instruments in form reasonably satisfactory to the Agent;


(c)    immediately after such transaction no Default or Event of Default exists;


(d)immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,


(i)the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 9.4(i) or


(ii)the Fixed Charge Coverage Ratio for the Successor Company and the Restricted
Subsidiaries would be not less than such ratio for the Borrower and the
Restricted Subsidiaries immediately prior to such transaction;


(e)the Borrower shall have delivered to the Agent an Officers’ Certificate and
an opinion of counsel, each stating that such consolidation, amalgamation,
merger or transfer and such amendment, if any, comply with this Agreement and,
if an amendment


73

--------------------------------------------------------------------------------





is required in connection with such transaction, such supplement shall comply
with the applicable provisions of this Agreement; and


(f)the Successor Company shall have delivered to the Lenders all documentation
and other information about the Successor Company required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, as is requested in writing
by the Agent at least ten (10) days prior to the date on which the Successor
Company assumes all the obligations of the Borrower under this Agreement and the
other Loan Documents as provided in Section 9.7(b) hereof.


Notwithstanding anything provided herein or otherwise, no Lender shall have any
obligation to extend credit to a Successor Company if such extension of credit
results in a violation of law or regulation.
(ii)    Notwithstanding the foregoing clauses (c) and (d),


(a)    any Restricted Subsidiary may consolidate with, amalgamate or merge into
or transfer all or part of its properties and assets to the Borrower; and


(b)    the Borrower may amalgamate or merge with an Affiliate incorporated
solely for the purpose of reincorporating the Borrower in any Permitted
Jurisdiction so long as the amount of Indebtedness of the Borrower and the
Restricted Subsidiaries is not increased thereby.


(iii)    Upon any consolidation, amalgamation or merger, or any sale,
assignment, conveyance, transfer, lease or disposition of all or substantially
all of the assets of the Borrower in accordance with this Section 9.7, the
successor Person formed by such consolidation or into which the Borrower, as the
case may be, is amalgamated or merged or the successor Person to which such
sale, assignment, conveyance, transfer, lease or disposition is made, shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower under this Agreement, with the same effect as if such successor
Person had been named as the Borrower herein. When a successor Person assumes
all obligations of its predecessor hereunder such predecessor shall be released
from all obligations; provided that in the event of a transfer or lease, the
predecessor shall not be released from the payment of principal and interest or
other obligations.


9.8    Transactions with Affiliates.


(i)    The Borrower will not, and will not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $5.0 million, unless:


(a)    such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been


74

--------------------------------------------------------------------------------





obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person as determined by the Board of Directors or
senior management of the Borrower in good faith; and


(b)    the Borrower delivers to the Agent with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $25.0 million, a resolution adopted by
the majority of the Board of Directors approving such Affiliate Transaction and
set forth in an Officers’ Certificate certifying that such Affiliate Transaction
complies with clause (a) above.


(ii)    The foregoing provisions will not apply to the following:


(1)transactions between or among the Borrower and/or any of the Restricted
Subsidiaries;


(2)Restricted Payments permitted by Section 9.14 or the definition of Permitted
Investments;


(3)the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, employees or consultants of the
Borrower or any Restricted Subsidiary;
(4)transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Agent a letter from an Independent Financial Advisor
stating that such transaction is fair to the Borrower or such Restricted
Subsidiary from a financial point of view or meets the requirements of
clause (a) of Section 9.8(i);


(5)payments or loans (or cancellation of loans) to employees or consultants of
the Borrower, or any Restricted Subsidiary which are approved by a majority of
the Board of Directors of the Borrower in good faith;


(6)any agreement as in effect as of the Original Closing Date, or any amendment
or replacement thereto (so long as any such amendment, taken as a whole, is not
materially less favorable to the Borrower and its Restricted Subsidiaries than
the agreement in effect on the Original Closing Date (as determined by the Board
of Directors or senior management of the Borrower in good faith));


(7)the existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of its obligations under the terms of, any shareholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Original Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Original Closing Date shall only be
permitted by this clause (7) to the extent that the terms of any such amendment
or new agreement, taken as a whole, is not materially less favorable to the
Borrower and its Restricted Subsidiaries than the agreement in effect on


75

--------------------------------------------------------------------------------





the Original Closing Date (as determined by the Board of Directors or senior
management of the Borrower in good faith);


(8)transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower
and the Restricted Subsidiaries, in the reasonable determination of the
Borrower, or are on terms, taken as a whole, at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party (as
determined by the Board of Directors or senior management of the Borrower in
good faith);


(9)the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Affiliate of the Borrower;


(10)transactions or payments pursuant to any employee, officer or director
compensation or benefit plans, employment agreements, severance agreement,
indemnification agreements or any similar arrangements entered into in the
ordinary course of business or approved in good faith by the Board of Directors
or senior management of the Borrower;


(11)transactions in the ordinary course with (i) Unrestricted Subsidiaries or
(ii) joint ventures in which the Borrower or a Subsidiary of the Borrower holds
or acquires an ownership interest (whether by way of Capital Stock or otherwise)
so long as the terms of any such transactions, taken as a whole, are not
materially less favorable to the Borrower or Subsidiary participating in such
joint ventures than they are to other joint venture partners as determined by
the Board of Directors in good faith;


(12)transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;


(13)sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;


(14)any transaction in which the Borrower delivers to the Agent a copy of a
written opinion as to the fairness of such transaction to the Borrower or such
Restricted Subsidiary from a financial point of view issued by an Independent
Financial Advisor; and


(15)transactions with a Person solely in its capacity as a holder of
Indebtedness of the Borrower or any of its Subsidiaries; provided such
transaction is with all holders of such class of Indebtedness (provided the
holders of such class includes non-Affiliate holders) and such Person is treated
no more favorably than holders of Indebtedness of the Borrower or such
Subsidiaries generally as determined by the Board of Directors or management of
the Borrower.


9.9    Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries.


76

--------------------------------------------------------------------------------







The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any such Restricted Subsidiary to:
(a)    (1) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or


(2)    pay any Indebtedness owed to the Borrower or any Restricted Subsidiary;


(b)    make loans or advances to the Borrower or any Restricted Subsidiary; or


(c)    sell, lease or transfer any of its properties or assets to the Borrower
or any Restricted Subsidiary,


except (in each case) for such encumbrances or restrictions existing under or by
reason of:
(i)contractual encumbrances or restrictions in effect on the A&R Closing Date;


(ii)any Indenture existing on the A&R Closing Date, any Senior Notes outstanding
on the A&R Closing Date or this Agreement;


(iii)purchase money obligations for property acquired that impose restrictions
of the nature discussed in clause (c) above on the property so acquired;


(iv)applicable law or any applicable rule, regulation or order;


(v)any agreement or other instrument of a Person (or assets) acquired by the
Borrower or any Restricted Subsidiary in existence at the time of such
acquisition (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired;


(vi)contracts for the sale of assets, including, without limitation, customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary that impose restrictions on the
assets to be sold;


(vii)secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 9.3 and 9.4 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;


(viii)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business or consistent
with past practice or industry practice;


77

--------------------------------------------------------------------------------







(ix)customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;


(x)customary provisions contained in leases, licenses and other agreements
entered into in the ordinary course of business;


(xi)any such encumbrance or restriction with respect to a Foreign Subsidiary
pursuant to an agreement governing Indebtedness, Disqualified Stock or preferred
stock incurred by such Foreign Subsidiary that was permitted by the terms of
this Agreement to be incurred;


(xii)any such encumbrance or restriction pursuant to an agreement governing
Indebtedness permitted to be incurred pursuant to Section 9.4(ii)(a), which
encumbrances or restrictions are, in the good faith judgment of the Board of
Directors or senior management of the Borrower not materially more restrictive,
taken as a whole, than customary provisions in comparable financings and that
the management of the Borrower determines, at the time of such financing, will
not materially impair the Borrower’s ability to make payments as required under
the Loans;


(xiii)any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, not materially more restrictive,
taken as a whole, with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and


(xiv)restrictions created in connection with any Receivables Facility that, in
the good faith determination of the


Board of Directors of the Borrower, are necessary or advisable to effect such
Receivables Facility.


9.10    Fiscal Year.


Change its Fiscal Year, or have any fiscal year other than the Fiscal Year.
9.11    Change in Control.


Cause, suffer or permit to exist or occur any Change of Control unless the
Borrower prepays the entire principal amount of the Loans and terminate the
Total Revolving Credit Commitments pursuant to Section 2.3(b)(ii).
9.12    Guarantees.


(i)    The Borrower will not cause or permit any of its Restricted Subsidiaries
(other than a Guarantor), directly or indirectly, to guarantee any Indebtedness
of the Borrower or any other Guarantor unless such Restricted Subsidiary:


78

--------------------------------------------------------------------------------







(a)    within 5 Business Days of the date on which it guarantees Indebtedness of
the Borrower or any Guarantor executes and delivers to the Agent a guarantee to
which such Restricted Subsidiary shall guarantee (each, a “Guarantee”) all of
the Borrower’s Obligations and other terms contained in the applicable Guarantee
and subject to the conditions contained in such Guarantee; and


(b)    delivers to the Agent an opinion of counsel (which may contain customary
exceptions) that such Guarantee has been duly authorized, executed and delivered
by such Restricted Subsidiary and constitutes legal, valid, binding and
enforceable obligation of such Restricted Subsidiary.


(ii)    Thereafter, such Subsidiary shall be a Guarantor for all purposes of
this Agreement and other Loan Documents until such Guarantee is released in
accordance with the provisions of this Agreement. In the event of a sale or
other transfer or disposition of all of the Capital Stock in any Guarantor to
any Person that is not an Affiliate of the Borrower in compliance with the terms
of this Agreement, or in the event all or substantially all the assets or
Capital Stock of a Guarantor are sold or otherwise transferred, by way of
merger, consolidation or otherwise, to a Person that is not an Affiliate of the
Borrower in compliance with the terms of this Agreement, then, without any
further action on the part of the Agent or any Lender, such Guarantor (or the
Person concurrently acquiring such assets of such Guarantor) shall be deemed
automatically and unconditionally cancelled, released and discharged of any
obligations under its Guarantee, as evidenced by agreement, written instrument
or confirmation executed by the Agent, upon request; provided, however that the
Borrower delivers an Officers’ Certificate to the Agent certifying that the net
cash proceeds of such sale or other disposition will be applied in accordance
with Section 2.3(b). In addition, upon the release or discharge of any guarantee
of other Indebtedness which resulted in the creation of a Guarantee (except a
discharge or release by or as a result of payment under such guarantee), the
Guarantor of such Guarantee shall be deemed automatically and unconditionally
cancelled, released and discharged of any obligations under its Guarantee, as
evidenced by agreement, written instrument or confirmation executed by the
Agent, upon request. The Borrower may cause any other Subsidiary of the Borrower
to issue a Guarantee and become a Guarantor.


(iii)    Each Guarantee by a Restricted Subsidiary will be limited to an amount
not to exceed the maximum amount that can be guaranteed by that Restricted
Subsidiary without rendering the Guarantee, as it relates to such Restricted
Subsidiary, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer or similar laws affecting the rights of creditors generally.


9.13    [RESERVED].


9.14    Restricted Payments.


(i)    The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:


(a)    declare or pay any dividend or make any distribution on account of the
Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or


79

--------------------------------------------------------------------------------





distribution payable in connection with any amalgamation, merger or
consolidation other than:


(1)dividends or distributions by the Borrower payable in Equity Interests (other
than Disqualified Stock) of the Borrower or in options, warrants or other rights
to purchase such Equity Interests; or


(2)dividends or distributions by a Restricted Subsidiary so long as, in the case
of any dividend or distribution payable on or in respect of any class or series
of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;


(b)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower, including in connection with any amalgamation,
merger or consolidation;


(c)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness,
other than (x) the purchase, repurchase or other acquisition of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition and (y) Indebtedness of the Borrower
to a Restricted Subsidiary or a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; or


(d)    make any Restricted Investment;


(all such payments and other actions set forth in clauses (a) through (d) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:
(A)no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof;


(B)immediately after giving effect to such transaction on a pro forma basis, the
Borrower could incur $1.00 of additional indebtedness under the provisions of
Section 9.4(i); and


(C)such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
April 4, 2012 (including Restricted Payments permitted by clauses (a) and (n)
(with respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only) of Section 9.14(ii), but excluding all other Restricted
Payments permitted by Section 9.14(ii)), is less than the sum of:


(1)50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from April 1, 2012 to the end of the


80

--------------------------------------------------------------------------------





Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment, or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit, plus


(2)100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by the Borrower since
immediately after April 4, 2012 (other than net cash proceeds to the extent such
net cash proceeds have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to Section 9.4(ii)(l)) from the issue or sale of:


(x)    Equity Interests of the Borrower, excluding cash proceeds and the Fair
Market Value of marketable securities or other property received from the sale
of (A) Equity Interests to members of management, directors or consultants of
the Borrower and the Borrower’s Subsidiaries after April 4, 2012 to the extent
such amounts have been applied to Restricted Payments made in accordance with
clause (c) of Section 9.14(ii); and (B) Designated Preferred Stock; or
(y)    debt securities, Designated Preferred Stock or Disqualified Stock of the
Borrower or any Restricted Subsidiary that have been converted into or exchanged
for such Equity Interests of the Borrower;
provided, however, that this clause (2) shall not include the proceeds from
(a) Refunding Capital Stock (as defined below), (b) Equity Interests or
converted or exchanged debt securities of the Borrower sold to a Restricted
Subsidiary or the Borrower, as the case may be, (c) Disqualified Stock or debt
securities that have been converted into or exchanged for Disqualified Stock or
(d) Excluded Contributions, plus
(3)100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of the Borrower
following April 4, 2012 (other than net cash proceeds to the extent such net
cash proceeds have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to Section 9.4(ii)(l)) (other than by a Restricted
Subsidiary and other than by any Excluded Contributions), plus


(4)100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by the Borrower or a Restricted
Subsidiary by means of:


(A)    the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower and its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower and its Restricted Subsidiaries and repayments of loans or advances
which constitute Restricted


81

--------------------------------------------------------------------------------





Investments by the Borrower and its Restricted Subsidiaries in each case after
April 4, 2012; or


(B)    the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary (other than in each case to the extent the
Investment in such Unrestricted Subsidiary was made by the Borrower or a
Restricted Subsidiary pursuant to clause (h) of Section 9.14(ii) or to the
extent such Investment constituted a Permitted Investment) or a dividend or
distribution from an Unrestricted Subsidiary in each case after April 4, 2012;
plus


(1)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary, the Fair Market Value of the Investment in such
Unrestricted Subsidiary at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary, other than to the extent the Investment
in such Unrestricted Subsidiary was made by the Borrower or a Restricted
Subsidiary pursuant to clause (f) of Section 9.14(ii) or to the extent such
Investment constituted a Permitted Investment.


(ii)    The foregoing provisions will not prohibit:


(a)    the payment of any dividend, distribution or redemption within 60 days
after the date of declaration thereof or call for redemption, if at the date of
declaration or call for redemption such payment or redemption would have
complied with the provisions of this Agreement;


(b)    the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent sale of, new Indebtedness of the
Borrower, which is incurred in compliance with Section 9.4 so long as:


(1)    the principal amount (or accreted value) of such new Indebtedness does
not exceed the principal amount, plus any accrued and unpaid interest, of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired
for value, plus the amount of any premium and any tender premiums, defeasance
costs or other fees and expenses incurred in connection with the issuance of
such new Indebtedness,


(2)    such Indebtedness has a final scheduled maturity date equal to or later
than the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired and (y) 91 days
following the maturity of the Revolving Loans, and


(3)    such Indebtedness has a Weighted Average Life to Maturity which is not
less than the shorter of (x) the remaining Weighted Average Life to Maturity of
the Subordinated Indebtedness being so


82

--------------------------------------------------------------------------------





redeemed, repurchased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired that
were due on or after the date one year following the maturity date of any
Revolving Loans then outstanding were instead due on such date one year
following the maturity date of such Revolving Loans (provided that, in the case
of this subclause (3)(y), such Indebtedness does not provide for any scheduled
principal payments prior to the maturity date of the Revolving Loans in excess
of, or prior to, the scheduled principal payments due prior to such maturity for
the Indebtedness being refunded or refinanced or defeased);


(c)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of common Equity Interests of the Borrower
held by any future, present or former employee, director or consultant of the
Borrower, any of its Subsidiaries pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (c) do not exceed in any calendar year
$5.0 million (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $10.0 million in any calendar year); provided further that
such amount in any calendar year may be increased by an amount not to exceed:


(1)    the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower to members of management, directors or
consultants of the Borrower, any of its Subsidiaries that occurred after the
Original Closing Date, to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to the payment of Restricted
Payments by virtue of clause (C) of Section 9.14(i), plus


(2)    the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Original Closing Date; less


(3)    the amount of any Restricted Payments previously made pursuant to
clauses (1) and (2) of this clause (3);


provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by subclauses (A) and (B) above in any calendar
year;
(d)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any other Restricted Subsidiary
issued in accordance with Section 9.4 to the extent such dividends are included
in the definition of Fixed Charges;


(e)    the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after the Original Closing Date; provided that the aggregate amount
of dividends paid pursuant to this clause (e) shall not exceed the aggregate
amount of cash actually received by the Borrower from the sale of such
Designated Preferred Stock; provided, however, that for the most recently ended
four full fiscal quarters for which internal financial


83

--------------------------------------------------------------------------------





statements are available immediately preceding the date of issuance of such
Designated Preferred Stock, after giving effect to such issuance on a pro forma
basis, the Borrower and the Restricted Subsidiaries would have had a Fixed
Charge Coverage Ratio of at least 2.00 to 1.00;


(f)    Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
clause (6) that are at the time outstanding not to exceed the greater of
$70.0 million and 1.0% of Total Assets at the time of such investment; provided
that the dollar amount of Investments made pursuant to this clause (f) may be
reduced by the Fair Market Value of the proceeds received by the Borrower and/or
its Restricted Subsidiaries from the subsequent sale, disposition or other
transfer of such Investments (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value;


(g)    repurchases of Equity Interests deemed to occur (i) upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants or (ii) in connection with the
exercise or vesting of stock options or similar instruments to the extent
necessary to pay withholding taxes related to such exercise or vesting of stock
options or similar instruments;


(h)    Restricted Payments that are made with Excluded Contributions;


(i)    other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (i) not to exceed $100
million;


(j)    Restricted Payments by the Borrower or any Restricted Subsidiary to allow
the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person;


(k)    the purchase by the Borrower of fractional shares arising out of stock
dividends, splits or combinations or business combinations;


(l)    distributions or payments of Receivables Fees;


(m)    the repurchase, redemption or other acquisition or retirement for value
of any Subordinated Indebtedness required pursuant to the provisions similar to
those contained in Sections 2.3(b)(i) and (ii); and


(n)    (a) any Restricted Payment in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of the Borrower (other than any Disqualified Stock) (“Refunding
Capital Stock”) and (b) if immediately prior to the redemption, repurchase,
retirement or other acquisition of any Equity Interests of the Borrower
(“Retired Capital Stock”) pursuant to clause (a), the Borrower and the
Restricted Subsidiaries would have had a Fixed Charge Coverage Ratio of at
least 2.00 to 1.00, the declaration and payment of dividends on the Refunding
Capital Stock in an aggregate amount per year no greater than the aggregate
amount of


84

--------------------------------------------------------------------------------





dividends per annum that was declarable and payable on such Retired Capital
Stock immediately prior to such retirement;


provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (c), (d), (e), (f), (i) and (n), no
Default or Event of Default shall have occurred and be continuing or would occur
as a consequence thereof.
For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment (or a portion thereof) meets the criteria of clause
(a) through (n) above or is entitled to be made pursuant to Section 9.14(i) or
the definition of “Permitted Investments”, the Borrower will be able to classify
or later reclassify such Restricted Payment (or a portion thereof) between such
clauses (a) through (n) and Section 9.14(i) and the definition of “Permitted
Investments” in any manner that complies with this covenant.
(iii)    `As of the Original Closing Date, all of the Borrower’s Subsidiaries
will be Restricted Subsidiaries. Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the last
sentence of the definition of “Unrestricted Subsidiary”. For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated will be deemed to be
Restricted Payments in an amount determined as set forth in the last sentence of
the definition of “Investment” Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 9.14(i) or Section 9.14(ii)(f), (h) and (i), or pursuant to
the definition of “Permitted Investments”, and if such Subsidiary otherwise
meets the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries
will not be subject to any of the restrictive covenants set forth in this
Agreement.


9.15    [RESERVED].


9.16    Unencumbered Asset Ratio.


Permits the Unencumbered Asset Ratio as of the Original Closing Date and the end
of any fiscal quarter of the Borrower (beginning with the fiscal quarter ending
December 31, 2012) to be less than 1.25 to 1.00.
9.17    Minimum Interest Coverage Ratio.


Permit the Interest Coverage Ratio as of the Original Closing Date and the end
of any fiscal quarter of the Borrower (beginning with the fiscal quarter ending
December 31, 2012) to be less than 2.00 to 1.00.
9.18    Consolidated Net Worth.


Permit Consolidated Net Worth at any time to be less than $750,000,000.


ARTICLE X


EVENTS OF DEFAULT AND ACCELERATION


85

--------------------------------------------------------------------------------









10.1    Events of Default.


If any one or more of the following events (herein called “Events of Default”)
shall occur for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
pursuant to or in compliance with any judgment, decree or order of any court or
any order, rule or regulation of any Governmental Authority), that is to say:
(a)    if default shall be made in the due and punctual payment of the principal
of any Loan or other Obligation, when and as the same shall be due and payable
pursuant to any provision of Article II, whether at maturity, by acceleration or
otherwise; or


(b)    if default shall be made in the due and punctual payment of any amount of
interest on any Loan or other Obligation or of any fees or other amounts payable
to any of the Lenders or the Agent within three (3) Business Days after the date
on which the same shall be due and payable; or


(c)    if default shall be made in the performance or observance of any covenant
set forth in Section 8.10 or 8.11 hereunder; or


(d)    if a default shall be made in the performance or observance of, or shall
occur under, any covenant, agreement or provision contained in this Agreement
(other than as described in clauses (a), (b) or (c) above), or if a default
shall be made in the performance or observance of, or shall occur under, any
covenant, agreement or provision contained in any of the other Loan Documents
(beyond any applicable grace period, if any, contained therein) or in any
instrument or document evidencing or creating any obligation in favor of the
Agent (acting in any capacity) or any of the Lenders or delivered to the Agent
(acting in any capacity) or any of the Lenders in connection with or pursuant to
this Agreement or any of the Obligations, and, if such default (x) is capable of
being cured and such default shall continue for 30 or more days or (y) is not
capable of being cured then immediately, in each case, after the earlier of
receipt of notice of such default to an Authorized Representative from the Agent
(acting in any capacity) or an officer of the Borrower becomes aware of such
default, or if any Loan Document ceases to be in full force and effect (other
than by reason of any action by the Agent (acting in any capacity)), or if
without the written consent of the Lenders, this Agreement or any other Loan
Document shall be disaffirmed or shall terminate, be terminable or be terminated
or become void or unenforceable for any reason whatsoever (other than in
accordance with its terms in the absence of default or by reason of any action
by the Lenders or the Agent (acting in any capacity)); or


(e)    if there shall occur (i) a default, which is not waived, in the payment
of any principal, interest, premium or other amount with respect to any
Indebtedness or Hedging Obligation (other than the Loans and other Obligations)
of the Borrower or any of its Subsidiaries in the aggregate principal amount of
at least $50,000,000, or (ii) a default, which is not waived, in the
performance, observance or fulfillment of any term or covenant contained in any
agreement or instrument under or pursuant to which any such Indebtedness or
Hedging Obligation in an aggregate principal amount of at least


86

--------------------------------------------------------------------------------





$50,000,000 may have been issued, created, assumed, guaranteed or secured by the
Borrower or any of its Subsidiaries, or (iii) any other event of default as
specified in any agreement or instrument under or pursuant to which any such
Indebtedness or Hedging Obligation may have been issued, created, assumed,
guaranteed or secured by the Borrower or any of its Subsidiaries, and such
default or event of default under clause (i), (ii) or (iii) above shall continue
for more than the period of grace, if any, therein specified, or such default or
event of default under clause (i), (ii) or (iii) above shall permit the holder
of any such Indebtedness having an aggregate principal amount of at least
$50,000,000 (or any agent or trustee acting on behalf of one or more holders) to
accelerate the maturity thereof; or


(f)    if any representation, warranty or other statement of fact contained in
any Loan Document or in any writing, certificate, report or statement at any
time furnished to the Agent (acting in any capacity) or any Lender by or on
behalf of the Borrower pursuant to or in connection with any Loan Document, or
otherwise, shall be false or misleading in any material respect when given and,
if capable of remedy, such default shall continue for thirty (30) or more days
after the earlier of the receipt of notice of such breach to an Authorized
Representative from the Agent (acting in such capacity) or an Officer of the
Borrower becomes aware of such breach; or


(g)    if any of the Borrower or any of the Restricted Subsidiaries shall be
unable to pay its debts generally as they become due; the Borrower or any of the
Restricted Subsidiaries shall file a petition to take advantage of any
insolvency statute; make an assignment for the benefit of its creditors;
commence a proceeding for the appointment of a receiver, trustee, examiner,
liquidator or conservator of itself or of the whole or any substantial part of
its property; file a petition or answer seeking liquidation, reorganization,
examination or arrangement or similar relief under the federal bankruptcy laws
or any other applicable law or statute; or


(h)    if a court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, examiner, liquidator or
conservator of any of the Borrower or any of the Restricted Subsidiaries or of
the whole or any substantial part of any such Person’s properties and such
order, judgment or decree continues unstayed and in effect for a period of sixty
(60) days, or approve a petition filed against any of the Borrower or any of the
Restricted Subsidiaries seeking liquidation, reorganization, examination or
arrangement or similar relief under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state, which
petition is not dismissed within sixty (60) days; or if, under the provisions of
any other law for the relief or aid of debtors, a court of competent
jurisdiction shall assume custody or control of the Borrower or any of the
Restricted Subsidiaries or of the whole or any substantial part of any such
Person’s properties, which control is not relinquished within sixty (60) days;
or if there is commenced against any of the Borrower or any of the Restricted
Subsidiaries any proceeding or petition seeking reorganization, arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state which proceeding or
petition remains undismissed for a period of sixty (60) days; or if any of the
Borrower or any of the


87

--------------------------------------------------------------------------------





Restricted Subsidiaries takes any action to indicate its consent to or approval
of any such proceeding or petition; or


(i)    if the Borrower or any of its Restricted Subsidiaries shall, other than
in the ordinary course of business, suspend all or any part of its operations
material to the conduct of its business and its Subsidiaries taken as a whole
for a period of more than 60 days; or


(j)    if this Agreement or any other Loan Document shall for any reason not be,
or be asserted by the Borrower or any Subsidiary not to be, a legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms; or


(k)    failure by the Borrower or any Restricted Subsidiary to pay final
judgments aggregating in excess of $50,000,000, which final judgments remain
unpaid, undischarged and unstayed for a period of more than 60 days after such
judgment becomes final, and in event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed; or


(l)    (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Employee
Benefit Plan, (ii) a failure to meet the minimum funding standard of Section 430
of the Code or Section 303 of ERISA with respect to a Single Employer Plan, a
determination that any Single Employer Plan is in “at risk” status (within the
meaning of Section 303 of ERISA) is made or any Lien in favor of the PBGC or a
Single Employer Plan shall arise on the assets of the Borrower or any ERISA
Affiliate, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is likely to result in
the termination of such Single Employer Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) the Borrower or any ERISA Affiliate shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to an Employee Benefit
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect;


then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall continue to exist and not have been cured or
waived,
(A)    either or both of the following actions may be taken: (i) the Agent, with
the consent of the Required Lenders, may, and at the direction of the Required
Lenders shall, declare any obligation of the Lenders to make further Loans
terminated, whereupon the obligation of each Lender to make further Loans
hereunder shall terminate immediately, and (ii) the Agent shall at the direction
of the Required Lenders, at their option, declare by notice to the Borrower any
or all of the Obligations to be immediately


88

--------------------------------------------------------------------------------





due and payable, and the same, including all interest accrued thereon and all
other obligations of the Borrower to the Agent and the Lenders, shall forthwith
become immediately due and payable without presentment, demand, protest, notice
or other formality of any kind, all of which are hereby expressly waived,
anything contained herein or in any instrument evidencing the Obligations to the
contrary notwithstanding; provided, however, that notwithstanding the above, if
there shall occur an Event of Default under clause (g) or (h) above, then the
obligation of the Lenders to make Loans hereunder shall automatically terminate
and any and all of the Obligations shall be immediately due and payable without
the necessity of any action by the Agent or the Required Lenders or notice to
the Agent or the Lenders; and


(B)    the Agent and each of the Lenders shall have all of the rights and
remedies available under the Loan Documents or under any applicable law.


10.2    Agent to Act.


In case anyone or more Events of Default shall occur and not have been waived in
accordance with Section 12.6, the Agent may, and at the direction of the
Required Lenders shall, proceed to protect and enforce their rights or remedies
either by suit in equity or by action at law, or both, whether for the specific
performance of any covenant, agreement or other provision contained herein or in
any other Loan Document, or to enforce the payment of the Obligations or any
other legal or equitable right or remedy.
10.3    Cumulative Rights.


No right or remedy herein conferred upon the Lenders or the Agent is intended to
be exclusive of any other rights or remedies contained herein or in any other
Loan Document, and every such right or remedy shall be cumulative and shall be
in addition to every other such right or remedy contained herein and therein or
now or hereafter existing at law or in equity or by statute, or otherwise.
10.4    No Waiver.


No course of dealing between the Borrower and any Lender or the Agent or any
failure or delay on the part of any Lender or the Agent in exercising any rights
or remedies under any Loan Document or otherwise available to it shall operate
as a waiver of any rights or remedies and no single or partial exercise of any
rights or remedies shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or of the same right or remedy on a future
occasion.
10.5    Allocation of Proceeds.


If an Event of Default has occurred and not been waived, and the maturity of the
Loans has been accelerated pursuant to Article X hereof, all payments received
by the Agent hereunder, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder, shall be
applied by the Agent in the following order:


89

--------------------------------------------------------------------------------







(a)    amounts due to the Lenders pursuant to Sections 2.10, 12.5 and 12.9, to
be applied ratably in proportion to the respective amounts described in this
clause (a) payable to them;


(b)    payments of interest on Loans, to be applied for the ratable benefit of
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    payments of principal of Loans, to be applied for the ratable benefit of
the Lenders in proportion to the respective amounts described in this clause (c)
payable to them;


(d)    [reserved];


(e)    payments of all other amounts due under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders in proportion to the
respective amounts described in this clause (e) payable to them; and


(f)    any surplus remaining after application as provided for herein, to the
Borrower or otherwise as may be required by applicable law.




ARTICLE XI


THE AGENT


11.1    Appointment and Authority.


Each Lender hereby irrevocably appoints Citibank, N.A. to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and neither the Borrower
nor any Guarantor, if any, shall have rights as a third party beneficiary of any
of such provisions.
11.2    Agent Individually.


(a)    The Person serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.


90

--------------------------------------------------------------------------------







(b)    Each Lender understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 11.2 as “Activities”) and may engage in the Activities with or
on behalf of the Borrower or its respective Affiliates. Furthermore, the Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Borrower and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower or its Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of the Borrower or its Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Borrower or its Affiliates (including
information concerning the ability of the Borrower to perform its respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. None of the Agent nor any member of the Agent’s Group shall have any duty
to disclose to any Lender or use on behalf of the Lenders, and shall not be
liable for the failure to so disclose or use, any information whatsoever about
or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Affiliates) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Agent to the Lenders.


(c)    Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Agent being a member of the Agent’s Group, and that each member of the
Agent’s Group may undertake any Activities without further consultation with or
notification to any Lender Party. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information concerning the
Borrower or its Affiliates (including information concerning the ability of the
Borrower to perform its Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Agent or any member of the Agent’s Group to any
Lender including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Borrower or its Affiliates) or
for its own account.


11.3    Duties of Agent; Exculpatory Provisions.


(a)    The Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without


91

--------------------------------------------------------------------------------





limiting the generality of the foregoing, the Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent or any of its Affiliates to liability or that
is contrary to any Loan Document or applicable law.


(b)    The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Article X or (ii) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default or
the event or events that give or may give rise to any Default unless and until
the Borrower or any Lender shall have given notice to the Agent describing such
Default and such event or events.


(c)    Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.


(d)    Nothing in this Agreement or any other Loan Document shall require the
Agent or any of its Affiliates or representatives to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent or any of its Affiliates or
representatives.


(e)    In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that, (i) the Lenders each are and
have each been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, have not been, are not, and will not be acting
as an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or
any other Person and (ii) the Lenders may have conflicting economic interests
from time to time. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Lenders with respect
to any breach or alleged breach of agency, advisory or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


92

--------------------------------------------------------------------------------







11.4    Reliance by Agent.


The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Loan, and in the case of a borrowing,
such Lender shall not have made available to the Agent such Lender’s ratable
portion of such borrowing. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
11.5    Indemnification.


The Lenders agree to indemnify the Agent (to the extent not reimbursed under
Section 12.9 hereof, but without limiting the obligations of the Borrower under
such Section) ratably in accordance with their respective Revolving Credit
Commitments, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable
attorneys’ fees), or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Agent (including by any Lender)
in any way relating to or arising out of any Loan Document or the transactions
contemplated thereby or any action taken or omitted by the Agent under any Loan
Document; provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Agent promptly upon demand for its ratable share of any
costs or expenses payable by the Borrower under Section 12.5, to the extent that
the Agent is not promptly reimbursed for such costs and expenses by the
Borrower. The agreements contained in this Section 11.5 shall survive payment in
full of the Loans and all other amounts payable under this Agreement.
11.6    Delegation of Duties.


The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. Each such sub-agent and the Related Parties of the
Agent and each such sub‑agent shall be entitled to the benefits of all
provisions of this Article XI, Section 12.5 and Section 12.9 (as though such
sub-agents were the “Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.


93

--------------------------------------------------------------------------------







11.7    Resignation of Agent.


(a)    The Agent may at any time give notice of its resignation to the Lender
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (such 30-day period, the “Lender Appointment Period”), then
the retiring Agent may on behalf of the Lender Parties, appoint a successor
Agent meeting the qualifications set forth above. The resignation of the
retiring Agent shall not be effective until a successor Agent has been
appointed; provided that, notwithstanding the foregoing, the retiring Agent may
at any time upon or after the 60th day after the retiring Agent gives notice of
its resignation notify the Borrower and the Lender Parties that no qualifying
Person has accepted appointment as successor Agent and the effective date of
such retiring Agent’s resignation which effective date shall be no earlier than
three (3) Business Days after the date of such notice; provided further that the
retiring Agent has no obligation to appoint, on behalf of the Lender Parties, a
successor Agent. Upon the resignation effective date the retiring Agent’s
resignation shall become effective and (i) the retiring Agent shall be
discharged from its duties and obligations as Agent hereunder and under the
other Loan Documents and (ii) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as Agent
of the retiring (or retired) Agent, and the retiring Agent shall be discharged
from all of its duties and obligations as Agent hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article XI,
Section 12.5 and Section 12.9 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.


11.8    Non-Reliance on Agent and Other Lenders.


(a)    Each Lender confirms to the Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Agent, any other Lender or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Loan Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.


94

--------------------------------------------------------------------------------







(b)    Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Loan
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:


(i)    the financial condition, status and capitalization of the Borrower;


(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;


(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and


(iv)    the adequacy, accuracy and/or completeness of the information delivered
by the Agent, any other Lender or by any of their respective Related Parties
under or in connection with this Agreement or any other Loan Document, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document.


11.9    Withholding.


To the extent required by any applicable Law, the Agent may withhold from any
payment to any Lender an amount equal to any applicable withholding Tax. If the
IRS or any other Governmental Authority asserts a claim that the Agent did not
properly withhold Tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Agent has not already been reimbursed by a Credit
Party and without limiting or expanding the obligation of the Credit Parties to
do so) for all amounts paid, directly or indirectly, by the Agent as Tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby


95

--------------------------------------------------------------------------------





authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this Article XI. The agreements in this Article XI
shall survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and the
repayment, satisfaction or discharge of all obligations under this Agreement.
Unless required by applicable Laws, at no time shall the Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.
11.10    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Persons acting as
Joint Lead Arranger shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or as a Lender hereunder.
11.11    Fees.


The Borrower agrees to pay to the Agent, for its individual account, an Agent’s
fee as from time to time agreed to by the Borrower and the Agent in writing.


ARTICLE XII


MISCELLANEOUS


12.1    Assignments and Participations.


(a)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Loans, its Note and its Revolving Credit
Commitment); provided, however, that:


(i)    each such assignment shall be to an Eligible Assignee;


(ii)    except in the case of an assignment to another Lender (or an Affiliate
of a Lender) or an assignment of all of a Lender’s rights and obligations under
this Agreement, any such partial assignment shall be in an amount at least equal
to $5,000,000 or an integral multiple of $1,000,000 in excess thereof;


(ii)    each such assignment by a Lender shall be of a constant, and not
varying, percentage of all of its rights and obligations under this Agreement;


(iv)    the parties to such assignment shall execute and deliver to the Agent
for its acceptance an Assignment and Acceptance in the form of Exhibit B hereto,
together with any Note subject to such assignment and a processing fee of $3,500
(which amount shall not be payable by the Borrower);


(v)    except in the case of an assignment to another Lender (or an Affiliate of
a Lender) (but subject to the other requirements of this clause (a)), any
assignment of all or


96

--------------------------------------------------------------------------------





any portion of the Revolving Credit Commitment shall require the consent of the
Agent and, unless a Default or Event of Default has occurred and is continuing,
an Authorized Representative, such consent in each case not to be unreasonably
withheld or delayed;


(vi)    no such assignment shall be made to a natural person; and


(vii)    the Borrower shall not incur any greater expense or liabilities
(including without limitation, indemnities and increased costs) than it would
have incurred had such assignment not taken place.


Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights (except for indemnification rights which survive termination of this
Agreement) and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section, the assignor, the Agent
and the Borrower shall make appropriate arrangements so that, if required, new
Notes are issued to the assignor and the assignee. The assignee shall deliver to
the Borrower and the Agent certifications as to the exemption from deduction or
withholding of Taxes in accordance with Section 5.6.
(b)    The Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain at its address referred to in Section 12.2 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Revolving Credit
Commitment of, and principal and interest amounts of the Loans owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.


(c)    Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Note subject to such assignment and payment of the
processing fee, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit B hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the parties thereto.


(d)    Each Lender may sell participations to one or more Persons that meets the
criteria of an Eligible Assignee in all or a portion of its rights, obligations
or rights and obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment or its Loans); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Article V and the right
of set-off contained in Section 12.3, to the same extent as if it were a Lender
and has acquired its interest by assignment


97

--------------------------------------------------------------------------------





pursuant to paragraph (a) of this Section 12.1, (iv) the Borrower shall not have
any greater obligation to a participant than it would have had to such Lender in
the absence of the existence of such participant except to the extent that any
entitlement to a greater payment results from a change in any Requirement of Law
arising after such Participant became a Participant and (v) the Borrower shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to its
Loans and to approve any amendment, modification, or waiver of any provision of
this Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest or fees are payable on such
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans or increasing its Revolving Credit
Commitment).


(e)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time assign and pledge all or any portion of its Loans to
secure obligations of such Lender, including any pledge or assignment to any
Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank. No such assignment shall
release the assigning Lender from its obligations hereunder.


(f)    Any Lender may furnish any information concerning the Borrower or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants), subject,
however, to the provisions of Section 12.15.


12.2    Notices.


All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid by certified or registered mail, return receipt requested, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Agent, and as set forth in an administrative questionnaire
delivered to the Agent in the case of the Lenders, or to such other address as
may be hereafter notified by the respective parties hereto
(a)    if to the Borrower:
to the Borrower
c/o Aircastle Advisor LLC
300 First Stamford Place - Fifth Floor
Stamford, CT 06902
Attn: Lease Management
E-Mail:leasemanagement@aircastle.com
Facsimile Number: (917)591-9106
Confirmation Number: (203) 504-1020
(b)    if to the Agent:


98

--------------------------------------------------------------------------------





Citibank, N.A.
1615 Brett Road OPS III
New Castle, DE 19720
Attention: Thomas Schmitt
Telephone: (302) 894-6088
Facsimile: (212) 944-0961
Electronic Mail: Thomas.Schmitt@citi.com


Each Credit Party further agrees that the Agent may make communications
available to the Lenders by posting such communications on SyndTrak or a
substantially similar secure electronic transmission system (the “Platform”).
The Platform is provided “as is” and “as available.” The Agent does not warrant
the accuracy or completeness of the communications, or the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent in connection with the
communications or the Platform. In no event shall the Agent or any of its
Related Parties have any liability to any Credit Party, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.


12.3    Right of Set-off; Adjustments.


(a)    Upon the occurrence and during the continuance of any Event of Default,
each Lender (and each of its affiliates) is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender (or any
of its affiliates) to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement and the Note held by such Lender, irrespective of whether such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower and Administrative Agent after any such set-off and application made by
such Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 12.3 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender may have.


(b)    If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of the Loans owing to it, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans owing to it, or shall provide such
other Lenders with the benefits of any


99

--------------------------------------------------------------------------------





such collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. Each
Borrower agrees that any Lender so purchasing a participation from a Lender
pursuant to this Section 12.3 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Person were the direct
creditor of the Borrower in the amount of such participation.


12.4    Survival.


All covenants, agreements, representations and warranties made herein shall
survive the making by the Lenders of the Loans and the execution and delivery to
the Lenders of this Agreement and any Notes and shall continue in full force and
effect so long as any of Obligations remain outstanding or any Lender has any
Loan hereunder or the Borrower has continuing obligations hereunder unless
otherwise provided herein. Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
permitted assigns of such party and all covenants, provisions and agreements by
or on behalf of the Borrower which are contained in the Loan Documents shall
inure to the benefit of the successors and permitted assigns of the Lenders or
any of them.
12.5    Expenses.


The Borrower agrees to pay on demand (subject, in the case of preparation,
execution, delivery and administration costs, to the fees separately agreed to
by the Borrower and the Agent), all reasonable costs and expenses of the Agent
in connection with the preparation, execution, delivery, administration,
modification, and amendment of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and expenses of counsel for the Agent (excluding the cost of
internal counsel) with respect thereto and with respect to advising the Agent as
to its rights and responsibilities under the Loan Documents. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable external attorneys’
fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of the Loan Documents and the
other documents to be delivered hereunder.
12.6    Amendments and Waivers.


Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 12.6. The Required Lenders and the Borrower may, or,
with the written consent of the Required Lenders, the Agent and the Borrower
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the Agent, as
the case may be, may specify


100

--------------------------------------------------------------------------------





in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, reduce the stated rate of any interest or fee
payable hereunder (except that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Credit Commitment, in each
case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 12.6
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents without the written consent of all
Lenders; (iv) amend, modify or waive any provision of Article XI without the
written consent of the Agent; (v) amend or modify the definitiion of “Required
Lenders” without the written consent of all Lenders or (vi) amend, modify or
waive any provision of Section 2.6, Section 10.5, Section 12.3(b) or this
Section 12.6 without the written consent of all Lenders. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Borrower, the Lenders, the Agent and all
future holders of the Loans. In the case of any waiver, the Borrower, the
Lenders and the Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon;
No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances, except
as otherwise expressly provided herein. No delay or omission on any Lender’s or
the Agent’s part in exercising any right, remedy or option shall operate as a
waiver of such or any other right, remedy or option or of any Default or Event
of Default.
12.7    Counterparts.


This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such fully executed counterpart.
12.8    Return of Funds.


If after receipt of any payment of all or any part of the Obligations, any
Lender is for any reason compelled to surrender such payment to any Person
because such payment is determined to be void or voidable as a preference,
impermissible setoff, a diversion of trust funds or for any other reason, this
Agreement shall continue in full force and the Borrower shall be liable to, and
shall indemnify and hold the Agent or such Lender harmless for, the amount of
such payment surrendered until the Agent or such Lender shall have been finally
and irrevocably paid in full. The provisions of the foregoing sentence shall be
and remain effective


101

--------------------------------------------------------------------------------





notwithstanding any contrary action which may have been taken by the Agent or
the Lenders in reliance upon such payment, and any such contrary action so taken
shall be without prejudice to the Agent or the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.
12.9    Indemnification; Limitation of Liability.


(a)    The Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their affiliates and their respective officers, directors,
employees, agents, and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities, costs, and expenses
(including, without limitation, reasonable external attorneys’ fees, but
excluding principal and accrued interest on any Loan) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the Loan Documents, any of the transactions
contemplated herein, or the actual or proposed use of the proceeds of the Loans,
except to the extent such claim, damage, loss, liability, cost, or expense is
found in a final, non‑appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 12.9 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated. The
Borrower agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to it, any of its
Subsidiaries or any security holders or creditors thereof arising out of,
related to or in connection with the transactions contemplated in any Loan
Document, except to the extent that such liability directly results from such
Indemnified Party’s gross negligence or willful misconduct. The Borrower agrees
not to assert any claim against the Agent, any Lender, any of their affiliates,
or any of their respective directors, officers, employees, attorneys, agents,
and advisers, on any theory of liability, for special, indirect, consequential,
or punitive damages arising out of or otherwise relating to the Loan Documents,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Loans.


(b)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 12.9 shall survive the payment in full of the Loans and all other
amounts payable under this Agreement.


12.10    Severability.


If any provision of this Agreement or the other Loan Documents shall be
determined to be illegal or invalid as to one or more of the parties hereto,
then such provision shall remain in effect with respect to all parties, if any,
as to whom such provision is neither illegal nor invalid, and in any event all
other provisions hereof shall remain effective and binding on the parties
hereto.
12.11    Entire Agreement.


102

--------------------------------------------------------------------------------





This Agreement together with the other Loan Documents, constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all previous proposals, negotiations, representations, and other
communications between or among the parties, both oral and written, with respect
thereto.
12.12    Payments.


All principal, interest, and other amounts to be paid by the Borrower under this
Agreement and the other Loan Documents shall be paid to the Agent at the
Principal Office in Dollars and in immediately available funds, without setoff,
deduction or counterclaim. Subject to the definition of “Interest Period”
herein, whenever any payment under this Agreement or any other Loan Document
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time in such
case shall be included in the computation of interest and fees, as applicable,
and as the case may be.
12.13    Confidentiality.


The Agent and each Lender (each, a “Lending Party”) agrees to keep confidential
any information furnished or made available to it by the Borrower or any
Affiliate thereof, pursuant to or in connection with this Agreement or the other
Loan Documents; provided that nothing herein shall prevent any Lending Party
from disclosing such information (a) to any other Lending Party or any affiliate
of any Lending Party, or any officer, director, employee, agent, or advisor of
any Lending Party or affiliate or any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule, or regulation, (d) upon the order of
any court or administrative agency, (e) upon the request or demand of any
regulatory agency or authority or self-regulatory body, (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party prohibited by this
Agreement, (g) in connection with any litigation to which such Lending Party or
any of its affiliates may be a party, (h) to the extent necessary in connection
with the exercise of any remedy under this Agreement or any other Loan Document,
(i) to any direct, indirect, actual or prospective counterparty (and its
advisor) to any swap, derivative or securitization transaction related to the
obligations under this Agreement, (j) to any credit insurance provider relating
to the Borrower and its Obligations and (k) subject to provisions substantially
similar to those contained in this Section, to any actual or proposed
participant or assignee.
12.14    Governing Law; Waiver of Jury Trial.


(a)    THIS AGREEMENT and all claims or causes of action (whether in contract or
tort or otherwise) that may be based upon, arise out of or relate in any way to
this Agreement, or the negotiation, execution or performance of this Agreement
or the transactions contemplated hereby, shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to any
principle of conflicts of law that could require the application of any other
law.


103

--------------------------------------------------------------------------------





(b)    THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND THE BORROWER
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE,
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. BY THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER EXPRESSLY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, THE BORROWER HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.


(c)    THE BORROWER HEREBY APPOINTS AIRCASTLE ADVISOR LLC AS ITS PROCESS AGENT
HEREUNDER, AND AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE OF
A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS PROVIDED IN SECTION 12.2(a), OR BY ANY OTHER METHOD OF SERVICE
PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.


(d)    NOTHING CONTAINED IN SUBSECTION (a) OR (b) HEREOF SHALL PRECLUDE THE
AGENT OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT IN THE COURTS OF ANY OTHER JURISDICTION. TO THE
EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY
WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR
COURTS WHICH NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.


(e)    IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, THE BORROWER, THE AGENT AND THE LENDERS HEREBY AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT


104

--------------------------------------------------------------------------------





PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN
ANY SUCH ACTION OR PROCEEDING.


12.15    Judgment Currency.


(a)    To the extent permitted by applicable law, if for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in United States Dollars into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.


(b)    To the extent permitted by applicable law, the obligation of the Borrower
in respect of any sum due in United States Dollars from it to any Lender or the
Agent hereunder shall, notwithstanding any judgment in a currency other than
United States Dollars, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Agent (as the case may be) of any sum
adjudged to be so due in such other currency, such Lender or the Agent (as the
case may be) may in accordance with normal banking procedures purchase United
States Dollars with such other currency; if the United States Dollars so
purchased are less than such sum due to such Lender or the Agent (as the case
may be) in United States Dollars, the Borrower agrees, to the extent permitted
by applicable law, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent (as the case may be) against
such loss, and if the United States Dollars so purchased exceed such sum due to
any Lender or the Agent (as the case may be) in United States Dollars, such
Lender or the Agent (as the case may be) agrees to remit to the Borrower such
excess.


12.16    USA PATRIOT Act.


Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
12.17    Counterparts.


This Agreement and each other Loan Document may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or other electronic
transmission of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agent
may also require that any such documents and signatures delivered by telecopier
or other electronic transmission be confirmed by a manually-signed original
thereof; provided, that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.
12.18    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


105

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature Pages Follow]




106

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
AIRCASTLE LIMITED, as Borrower
By: _____________________________


Name:


Title:










































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





CITIBANK, N.A., as Agent
By: _____________________________
Name:
Title:




















































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





CITIBANK, N.A.
By: _____________________________
Name:
Title:




































































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA
By: _____________________________
Name:
Title:




































































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.
By: _____________________________
Name:
Title:




































































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
By: _____________________________
Name:
Title:




















































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE &
INVESTMENT BANK
By: _____________________________
Name:
Title:


















































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





DBS Bank Ltd.
By: _____________________________
Name:
Title:




















































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





MUFG Union Bank, N.A.




By: _____________________________
Name:
Title:






































































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH




By: _____________________________
Name:
Title:




By: _____________________________
Name:
Title:


























































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





BNP PARIBAS




By: _____________________________
Name:
Title:




By: _____________________________
Name:
Title:


























































































Signature Page to Credit Agreement




--------------------------------------------------------------------------------





Schedule 1.1A
UNENCUMBERED AIRCRAFT






A319-100
1136
 
A320-200
6722
A319-100
1155
 
A320-200
6800
A319-100
1742
 
A320-200
6806
A319-100
2311
 
A320-200
6813
A320-200
967
 
A321-200
1015
A320-200
1757
 
A321-200
2220
A320-200
1793
 
A321-200
2357
A320-200
1809
 
A321-200
2381
A320-200
2104
 
A321-200
2472
A320-200
2248
 
A321-200
2488
A320-200
2391
 
A321-200
2563
A320-200
2401
 
A330-200
324
A320-200
2956
 
A330-200
343
A320-200
3080
 
A330-200
448
A320-200
3178
 
A330-200
587
A320-200
3213
 
A330-200
634
A320-200
3277
 
A330-200
1492
A320-200
3295
 
A330-300
997
A320-200
3338
 
A330-300
1006
A320-200
3328
 
A330-300
1012
A320-200
3464
 
A330-300
1055
A320-200
3482
 
A330-300
1596
A320-200
3502
 
737-700
28013
A320-200
3515
 
737-700
29356
A320-200
3532
 
737-700
30710
A320-200
3729
 
737-700
33103
A320-200
4019
 
737-800
28231
A320-200
4070
 
737-800
28381
A320-200
4077
 
737-800
28384
A320-200
4088
 
737-800
28626
A320-200
4126
 
737-800
29345
A320-200
6139
 
737-800
29918
A320-200
6173
 
737-800
29920
A320-200
6528
 
737-800
29927
A320-200
6536
 
737-800
29930
A320-200
6561
 
737-800
30295
A320-200
6598
 
737-800
30296
A320-200
6634
 
737-800
30702
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





 
 
 
 
 
737-800
30877
 
747-400ERF
35236
737-800
32796
 
747-400ERF
35237
737-800
33104
 
747-400SF
25700
737-800
34803
 
747-400SF
27044
737-800
34804
 
747-400F
33749
737-800
35082
 
757-200
27805
737-800
35083
 
757-200
27806
737-800
35093
 
757-200
27807
737-800
35106
 
777-200ER
32704
737-800
38686
 
777-300ER
38886
737-800
39859
 
777-300ER
38888
737-800
39864
 
777-300ER
38889
737-800
41179
 
ERJ190-200IGW
19000449
737-900ER
35679
 
737-900ER
35680
 
ERJ190-200IGW
19000458
737-900ER
35720
 
737-900ER
35721
 
ERJ190-200IGW
19000484
737-900ER
37286
 
737-900ER
38302
 
ERJ190-200IGW
19000575
737-900ER
38683
 
747-400BCF
24066
 
ERJ190-200IGW
19000588
747-400BCF
24226
 





--------------------------------------------------------------------------------





Schedule 1.1B
CERTAIN PERSONS WHO ARE NOT ELIGIBLE ASSIGNEES
(i)    any Person (other than the Borrower and its Affiliates, and other than a
Person that is a Debt Fund Affiliate of a Person described in this clause (i))
engaged in, or which has an Affiliate engaged in, the business of manufacturing
aircraft or aircraft engines, which business had consolidated revenues
attributable to such business for such Person’s and/or its Affiliates, as the
case may be, most recently completed fiscal year in excess of $200 million; and
(ii)    any of the following Persons (or any of their respective Affiliates,
other than a Debt Fund Affiliate of a Person described in this clause (ii)) and
their respective successors and assigns:
(a)    AWAS;
(b)    GE Capital Aviation Services, Limited;
(c)    Bohai;
(d)    Pembroke Capital Limited;
(e)    Babcock & Brown Limited (or its successor);
(f)    Aviation Capital Group Corp.;
(g)    SMBC Aviation Capital;
(h)    AerCap B.V.;
(i)    BOC Aviation;
(j)    Guggenheim Aviation Partners;
(k)    Orix;
(l)    CIT Group Inc.;
(m)    Terra Firma Capital Partners;
(n)    Boeing Capital;
(o)    Macquarie Bank and Macquarie Aviation;
(p)    Air Lease Corp.;
(q)    Avolon Aviation;
(r)    Jackson Square;




--------------------------------------------------------------------------------





(s)    Mitsubishi UFJ Lease & Finance Company Limited;
(t)    Industrial and Commercial Bank of China (ICBC);
(u)    China Development Bank (CDB);
(v)    Canada Pension Plan Investment Board;
(w)    MC Aviation Partners Inc (MCAP);
(x)    BCI Aircraft Leasing Inc.;
(y)    ICBC Leasing;
(z)    CDB Leasing;
(aa)    Goshawk;
(bb)    Accipiter; and
(cc)    Dubai Aerospace Enterprise (DAE) Ltd.
(iii)    each other Person (or any Affiliate thereof, other than a Debt Fund
Affiliate of a Person described in this clause (iii)) (other than the Borrower
and its Affiliates) which engages in a business as an operating lessor of
aircraft assets in competition with the Borrower and its Affiliates either
(x) in succession to any of the Persons specified in clause (ii) above or
(y) which has consolidated revenues from aircraft operating leases (excluding
revenues from sales of aircraft) attributable to such business for its most
recently completed fiscal year in excess of $200 million.






--------------------------------------------------------------------------------





Schedule 7.8
TAX MATTERS
None.




--------------------------------------------------------------------------------





Schedule 7.10
LITIGATION
None.




--------------------------------------------------------------------------------





Schedule 7.18
ENVIRONMENTAL LAWS
None.




--------------------------------------------------------------------------------





EXHIBIT A
Applicable Commitment Percentages
Lenders
Revolving Credit Commitment
Applicable Commitment Percentage
Citibank, N.A.,
$75,000,000
11.11%
Goldman Sachs Bank USA
$75,000,000
11.11%
JPMorgan Chase Bank, N.A.
$75,000,000
11.11%
Royal Bank of Canada
$75,000,000
11.11%
Credit Agricole Corporate & Investment Bank
$75,000,000
11.11%
DBS Bank Ltd.
$75,000,000
11.11%
MUFG Union Bank, N.A.
$75,000,000
11.11%
Deutsche Bank AG New York Branch
$75,000,000
11.11%
BNP Paribas
$75,000,000
11.11%
Total
$675,000,000
100%







--------------------------------------------------------------------------------





EXHIBIT B
Form of Assignment and Acceptance
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December 19, 2012, as amended and restated as of August 2, 2013, as further
amended and restated as of March 31, 2014 and as further amended and restated as
of March 28, 2016 (as may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), made by and among AIRCASTLE LIMITED (the
“Borrower”), CITIBANK, N.A., GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA, Credit Agricole Corporate & Investment Bank, DBS Bank
Ltd., MUFG Union Bank, N.A., Deutsche Bank AG NEW YORK BRANCH, BNP PARIBAS (such
financial institutions, and their successors and assigns, a “Lender”;
collectively, the “Lenders”), and CITIBANK, N.A., in its capacity as agent for
the Lenders (in such capacity, and together with any successor agent appointed
in accordance with the terms of Section 11.7 of the Credit Agreement, the
“Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.
The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:
1.    The Assignor hereby sells and assigns to the Assignee, WITHOUT RECOURSE
and without representation or warranty except as expressly set forth herein, and
the Assignee hereby purchases and assumes from the Assignor, an interest in and
to the Assignor’s rights and obligations under the Credit Agreement and the
other Loan Documents as of the date hereof equal to the percentage interest
specified on Schedule 1 of all outstanding rights and obligations under the
Credit Agreement and the other Loan Documents. After giving effect to such sale
and assignment, the Assignee’s Revolving Credit Commitment and the amount of the
Loans owing to the Assignee will be as set forth on Schedule 1.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by any Credit Party of any of its obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto; and (iv) attaches the Note or Notes (if any) held by the Assignor and
requests that the Agent exchange such Note or Notes (if any) for new Notes
payable to the order of the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto and to the Assignor in an
amount equal to the Revolving Credit Commitment retained by the Assignor, if
any, as specified on Schedule 1.




--------------------------------------------------------------------------------





3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 8.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee and a Lender;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service or other forms required under
Section 5.6.
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1.
5.    Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement
6.    Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.    This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance.






-2-




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
















































-3-




--------------------------------------------------------------------------------





Schedule 1
Percentage interest assigned:    __________%
Assignee’s Revolving Credit Commitment:    $______________
Aggregate outstanding principal amount of Revolving Loans
assigned:    $______________
Principal amount of Note payable to Assignee:    $______________
Principal amount of Note payable to Assignor:    $______________
Effective Date (if other than date of acceptance by Agent):    *______,20 _____
[NAME OF ASSIGNOR], as Assignor
By:    __________________________________
Title:    ____________________________
Dated:____________, 20____
[NAME OF ASSIGNEE], as Assignee
By:    _________________________________
Title:    ___________________________
Domestic Lending Office:
Eurodollar Lending Office:
*    This date should be no earlier than five Business Days after the delivery
of this Assignment and Acceptance to the Agent.




--------------------------------------------------------------------------------





Accepted [and Approved]**
This_____ day of ___________,20__
CITIBANK, N.A.
as Agent
By:    _________________________
Title:
[Approved this_________ day
of_________, 20____
[________________________]
By:    __________________________]**
Title: Authorized Representative
**    May be required under Section 12.1 (a)(v) of the Credit Agreement.


































-2-




--------------------------------------------------------------------------------





EXHIBIT C
Notice of Appointment (or Revocation) of Authorized Representative
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December 19, 2012, as amended and restated as of August 2, 2013, as further
amended and restated as of March 31, 2014 and as further amended and restated as
of March 28, 2016 (as may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), made by and among AIRCASTLE LIMITED (the
“Borrower”), CITIBANK, N.A., GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA, Credit Agricole Corporate & Investment Bank, DBS Bank
Ltd., MUFG Union Bank, N.A., Deutsche Bank AG NEW YORK BRANCH, BNP PARIBAS and
each other financial institution party thereto (such financial institutions, and
their successors and assigns, a “Lender”; collectively, the “Lenders”), and
CITIBANK, N.A., in its capacity as agent for the Lenders (in such capacity, and
together with any successor agent appointed in accordance with the terms of
Section 11.7 of the Credit Agreement, the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
The Borrower hereby nominates, constitutes and appoints each individual named
below as an Authorized Representative for the Borrower under the Loan Documents,
and hereby represents and warrants that (i) set forth opposite each such
individual’s name is a true and correct statement of such individual’s office
(to which such individual has been duly elected or appointed), a genuine
specimen signature of such individual and an address for the giving of notice,
and (ii) each such individual has been duly authorized by the Borrower to act as
Authorized Representative under the Loan Documents:
Name and Address                Office                Specimen Signature




--------------------------------------------------------------------------------









[The Borrower hereby revokes (effective upon receipt hereof by the Agent) the
prior appointment of _____________as an Authorized Representative.]
This the_____ day of_______________________, 20___.
AIRCASTLE LIMITED
By:    ______________________________
Name: ________________________
Title: _________________________










































































-2-




--------------------------------------------------------------------------------





EXHIBIT D
Form of Borrowing Notice
To:
Citibank, N.A.,

Goldman Sachs Bank USA
JPMorgan Chase Bank, N.A.
Royal Bank of Canada
Credit Agricole Corporate & Investment Bank
DBS Bank Ltd.
MUFG Union Bank, N.A.
Deutsche Bank AG New York Branch
BNP Paribas


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December 19, 2012, as amended and restated as of August 2, 2013, as further
amended and restated as of March 31, 2014 and as further amended and restated as
of March 28, 2016 (as may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), made by and among AIRCASTLE LIMITED (the
“Borrower”), CITIBANK, N.A., GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA, Credit Agricole Corporate & Investment Bank, DBS Bank
Ltd., MUFG Union Bank, N.A., Deutsche Bank AG New york branch, BNP paribas and
each other financial institution party thereto (such financial institutions, and
their successors and assigns, a “Lender”; collectively, the “Lenders”), and
CITIBANK, N.A., in its capacity as agent for the Lenders (in such capacity, and
together with any successor agent appointed in accordance with the terms of
Section 11.7 of the Credit Agreement, the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
The Borrower through its Authorized Representative hereby gives notice to the
Agent that Loans of the type and amount set forth below be made to Aircastle
Limited on the date indicated:
Type of Loan                    Aggregate Amount(1)        Date of Loan(2) 
Base Rate/Eurodollar Rate Loan        __________            ________
________________
(1)
Must be at least $500,000

(2)
For Base Rate Loans, at least one Business Day later; for Eurodollar Rate Loans
at least three Business Day later.





--------------------------------------------------------------------------------





The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to the Borrower as follows: [insert
transmittal instructions].
The undersigned hereby certify that:
1.    On the date hereof, no Default or Event of Default exists or will exist
after giving effect to the borrowing described herein; and
2.    All the representations and warranties set forth in Article VII of the
Agreement and in the Loan Documents (other than those expressly stated to refer
to a particular date) are true and correct as of the date hereof (it being
understood that financial statements delivered pursuant to Section 8.1 may have
not been certified by independent public accountants).
3.    All conditions contained in the Agreement to the making of any Loan
requested hereby have been met or satisfied in full.
4.    The proceeds of the Loans described in this Borrowing Notice will be used
by the Borrower for working capital and other general corporate purposes.
[SIGNATURE PAGE FOLLOWS]


























































-2-




--------------------------------------------------------------------------------





AIRCASTLE LIMITED
By:    ___________________________________
Authorized Representative


DATE:
















































































-3-




--------------------------------------------------------------------------------





EXHIBIT E
Form of Interest Rate Selection Notice
To:
Citibank, N.A.

1615 Brett Road OPS III
New Castle, DE 19720
Attention: Thomas Schmitt
Telephone: (302) 894-6088
Facsimile: (212) 994-0961


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December 19, 2012, as amended and restated as of August 2, 2013, as further
amended and restated as of March 31, 2014 and as further amended and restated as
of March 28, 2016 (as may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), made by and among AIRCASTLE LIMITED (the
“Borrower”), CITIBANK, N.A., GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA, Credit Agricole Corporate & Investment Bank, DBS Bank
Ltd., MUFG Union Bank, N.A., Deutsche Bank ag new york branch, BNP paribas and
each other financial institution party thereto (such financial institutions, and
their successors and assigns, a “Lender”; collectively, the “Lenders”), and
CITIBANK, N.A., in its capacity as agent for the Lenders (in such capacity, and
together with any successor agent appointed in accordance with the terms of
Section 11.7 of the Credit Agreement, the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
The Borrower through its Authorized Representative hereby gives notice to the
Agent of the following selection of a type of Loan and Interest Period (with
respect to Loans advanced to Aircastle Limited):
Type of Loan            Interest Period(1)    Aggregate Amount(2)        Date of
Conversion or
Continuation(3) 
Eurodollar Rate
Loan        ____________    _______________        _______________
Base Rate Loan        ____________    _______________        _______________
_______________
(1)
For any Eurodollar Rate Loan, must be at least one month or, if Borrower
anticipates prepayment of the Loan in less than one month, one week.

(2)
Must be at least $500,000.

(3)
At least three (3) Business Days later if a Eurodollar Rate Loan.

[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------







AIRCASTLE LIMITED
By:    ___________________________________
Authorized Representative
DATE: ___________________________________
































































































-2-




--------------------------------------------------------------------------------





EXHIBIT F
Form of Note
Promissory Note
$__________                                        ____________, 201___
FOR VALUE RECEIVED,_____________ hereby promises, to pay to ___________ or its
registered assigns (the “Lender”), in its individual capacity, at the office of
Citibank, N.A. as agent for the Lenders (the “Agent”), located at 1615 Brett
Road OPS III, New Castle, DE 19720 (or at such other place or places as the
Agent may designate in writing) at the times set forth in the Third Amended and
Restated Credit Agreement, dated as of December 19, 2012, as amended and
restated as of August 2, 2013, as further amended and restated as of March 31,
2014 and as further amended and restated as of March 28, 2016 (such agreement,
as may be amended, supplemented or otherwise modified from time to time, the
“Agreement” - all capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Agreement), by and among the Borrower, the
financial institutions party thereto (collectively, the “Lenders”) and the
Agent, in lawful money of the United States of America, in immediately available
funds, the principal amount of _________ ($____________) or, if less than such
principal amount, the then aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to the Agreement on the Stated
Termination Date or such earlier date as may be required pursuant to the terms
of the Agreement, and to pay interest from the date hereof on the unpaid
principal amount hereof, in like money, at said office, on the dates and at the
rates provided in Article II of the Agreement. All or any portion of the
principal amount of Loans may be prepaid or required to be prepaid as provided
in the Agreement.
If payment of all sums due hereunder is accelerated under the terms of the
Agreement or under the terms of the other Loan Documents executed in connection
with the Agreement, the then remaining principal amount and accrued but unpaid
interest shall bear interest which shall be payable on demand at the rates per
annum set forth in the proviso to Section 2.2 of the Agreement. Further, in the
event of such acceleration, this Note shall become immediately due and payable,
without presentation, demand, protest or notice of any kind, all of which are
hereby waived by the Borrower.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees, and interest due
hereunder on any unpaid amounts when due thereon at the rates set forth above.
Interest hereunder shall be computed as provided in the Agreement.
This Note is one of the Notes referred to in the Agreement and is issued
pursuant to and entitled to the benefits and security of the Agreement to which
reference is hereby made for a more complete statement of the terms and
conditions upon which the Loans evidenced hereby were or are made and are to be
repaid. This Note is subject to certain restrictions on transfer or assignment
as provided in the Agreement.




--------------------------------------------------------------------------------





All Persons bound on this obligation, whether primarily or secondarily liable as
principals, sureties, guarantors, endorsers or otherwise, hereby waive to the
full extent permitted by law the benefits of all provisions of law for stay or
delay of execution or sale of property or other satisfaction of judgment against
any of them on account of liability hereon until judgment be obtained and
execution issues against any other of them and returned satisfied or until it
can be shown that the maker or any other party hereto had no property available
for the satisfaction of the debt evidenced by this instrument, or until any
other proceedings can be had against any of them, also their right, if any, to
require the holder hereof to hold as security for this Note any collateral
deposited by any of said Persons as security. Protest, notice of protest, notice
of dishonor, diligence or any other formality are hereby waived by all parties
bound hereon.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]


































































-2-




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be made, executed and
delivered by its duly authorized representative as of the date and year first
above written, all pursuant to authority duly granted.
AIRCASTLE LIMITED
By:    ______________________________
Name:    _________________________
Title:    __________________________
    






































































-3-




--------------------------------------------------------------------------------





EXHIBIT G-1
FORM OF DOMESTIC COUNSEL OPINION
















































































































--------------------------------------------------------------------------------





EXHIBIT G-2
FORM OF FOREIGN COUNSEL OPINION


























































--------------------------------------------------------------------------------





EXHIBIT G-3
FORM OF GENERAL COUNSEL OPINION








































































































-6-




--------------------------------------------------------------------------------





EXHIBIT H
Form of Quarterly Covenant Compliance Report
Citibank, N.A.
1615 Brett Road OPS III
New Castle, DE 19720
Attention: Thomas Schmitt
Telephone: (302) 894-6088
Facsimile: (212) 994-0961
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of December 19, 2012, as amended and restated as of August 2, 2013, as further
amended and restated as of March 31, 2014 and as further amended and restated as
of March 28, 2016 (as may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), made by and among AIRCASTLE LIMITED (the
“Borrower”), CITIBANK, N.A., GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA, Credit Agricole Corporate & Investment Bank, DBS Bank
Ltd., MUFG Union Bank, N.A., Deutsche Bank AG NEW YORK BRANCH, BNP PARIBAS and
each other financial institution party thereto (such financial institutions, and
their successors and assigns, a “Lender”; collectively, the “Lenders”), and
CITIBANK, N.A., in its capacity as agent for the Lenders (in such capacity, and
together with any successor agent appointed in accordance with the terms of
Section 11.7 of the Credit Agreement, the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
No Default
A.    Since __________ (the date of the last similar certification), (a) the
Borrower has not defaulted in the keeping, observance, performance or
fulfillment of its obligations pursuant to any of the Loan Documents; and (b) no
Default or Event of Default specified in Article X of the Credit Agreement has
occurred and is continuing.
B.    If a Default or Event of Default has occurred since __________(the date of
the last similar certification), the Borrowers propose to take the following
action with respect to such Default or Event of Default
_________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
C.    Attached as Schedule I hereto are reasonable detailed calculations
demonstrating compliance with the covenants contained in Sections 9.16, 9.17,
and 9.18: (Note, if no Default or Event of Default has occurred, insert “Not
Applicable”).
D.    Attached as Schedule II hereto is a list of each Unencumbered Aircraft
which is owned entirely by the Borrower and/or Restricted Subsidiary.




--------------------------------------------------------------------------------





The determination date is the date of the last required financial statements
submitted to the Lenders in accordance with Section 8.1 of the Credit Agreement.
[SIGNATURE PAGE FOLLOWS]










































































































-2-




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Certificate this ________day of
___________, 20______.
By:    ___________________________________
Authorized Representative
Name: ___________________________________
Title: ___________________________________














































































-3-




--------------------------------------------------------------------------------





SCHEDULE I
For the [Quarter/Year] ended_______________ (“Statement Date”)
($ in 000’s)
[Calculations demonstrating compliance with Sections 9.16, 9.17, and 9.18 of the
Credit Agreement]




































































































-4-




--------------------------------------------------------------------------------





SCHEDULE II
Unencumbered Aircraft




